

COMPUWARE HEADQUARTERS BUILDING DETROIT, MICHIGAN




LEASE






This Lease is made between Landlord and Tenant hereinafter identified in
Sections


1 (b) and 1 (c) hereof, respectively, and constitutes a Lease between the
parties of the "Demised Premises" in the "Building," as defined in Sections 2.2
and 2.1 hereof, respectively, on the terms and conditions and with and subject
to the covenants and agreements of the parties hereinafter set forth.




WITNESSETH:






1. Basic Lease Provisions.






The following are certain basic lease provisions, which are part of, and in
certain instances referred to in subsequent provisions of, this Lease:




(a)     Date of this Lease:    April 1, 2014






(b)
Landlord:
COMPUWARE CORPORATION, a Michigan corporation


(c)




Tenant:




Covisint Corporation


a Michigan corporation





(d)     Demised Premises:






The entire 7th floor of the Building containing approximately 62,9 2 2 rentable
square feet, as depicted on Exhibit "B" hereto. The Demised Premises will be
designated Suite 700




(e)     Commencement Date: April 1, 2014 (f)     Expiration Date: March 31, 2015
(g)     Basic Rental:






The Basic Rental is an amount per month of -One Hundred Sixty-Six


Thousand     Six    Hundred     Sixty-Six     Dollars     and     Sixty-Seven
    Hundredths    Cents,


($166,666.67) which is, Thirty-One Dollars and Seventy-Nine Hundredths cents
($31.79) per square foot on an annualized basis. This includes two hundred
forty-nine ( 2 49) parking spaces and the Data center usage of 17 racks at
Eleven Thousand Dollars ($11,000) per rack per year. Tenant may lease up to an
additional two hundred (200) parking spaces at One Hundred Seventy-Five Dollars
($175) per space per month. Landlord will include this in the monthly rental
charge as an additional expense.




(h)     Tenant's Use:    Standard general office use


(i)
Tenant's Address for Notices: Covisint Corporation



One Campus Martius, Suite 700


Detroit, Ml 48226


Attn:
(j)
Landlord's Address for Notices: Compuware Corporation



One Campus Martius


Detroit, Michigan 48 2 2 6


Attn.: Gail Lopez, Corporate Real Estate Manager with a copy to:
One Campus Martius


Detroit, Michigan 48226


Attn.: Daniel S. Follis Jr., Vice President & General Counsel






(k)
The following Exhibits are attached to this Lease and made a part hereof:
"A"    Legal Description of Land and Parking Structure

"A-1"    -     Site Plan of the Development






"B"    Demised Premises






"C"    Building Design Criteria Tenant Construction Manual


D"    Tenant Rules and Regulations






"E"    Security Specifications, Procedures and Systems






"F"    Current Encumbrances






"G"    Prohibited Uses






"H"    Furniture Inventory






"I"    Eighth Floor Demised Premises






2.     Building and Demised Premises.






2.1 Landlord is the owner of the building located at One Campus Martius,
Detroit, Michigan (hereinafter referred to as the "Building"), consisting of
rentable retail and service premises (hereinafter referred to as the "Retail
Premises") on the first floor, rentable office premises (hereinafter referred to
as the "Office Premises") on the second to fourteenth floors, inclusive,
together with exterior and interior common and public areas and facilities
located within and/or part of the Development (as hereinafter defined)
(hereinafter referred to as the "Common Areas") which Common Areas are for the
use in common by tenants of the Building, and their employees, guests, customers
or prospective customers, agents and invitees. The Building, Common Areas, the
land upon which they are situated and the parking garages (collectively, the
"Parking Structure") situated adjacent to and under the Building are hereinafter
referred to as the "Development", a legal description of which is contained on
Exhibit "A" hereto and a site plan of which is contained on Exhibit "A-1"
hereto.




2.2 Subject to the terms, covenants, agreements and conditions herein set forth,
Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, those
certain premises (herein referred to as the "Demised Premises") designated in
Section 1(d) hereof, as shown on the floor plan(s) attached hereto as Exhibit
"B" hereto, together with the nonexclusive right to use the Common Areas and
together with the right to use the Parking Structure as provided in Section 40
hereof, and subject to Landlord's consent, reasonable access to and reasonable
use of the vertical risers and the Building's fiber optics. Landlord represents
and warrants to Tenant that the Building contains 1,089,820 gross square feet
and that the rentable area of the Demised Premises is 62,922 rentable square
feet.


2.3 Landlord reserves (a) the right from time to time to make changes,
alterations, additions, improvements, repairs or replacements in or to the
Building (including the Demised Premises) and the Parking Structure and the
fixtures and equipment thereof, as well as in or to the street entrances, halls,
passages, elevators, escalators and stairways and other parts of the Building,
and to erect, maintain, and use pipes, ducts and conduits in and through the
Demised Premises, all as Landlord may reasonably deem necessary or desirable;
provided, however, under no circumstances may Landlord erect any pipes, ducts or
conduits in any location within the Demised Premises which interferes with or
adversely impacts the use of the Demised Premises, and (b) the right to
eliminate, substitute and/or rearrange the Common Areas (which may theretofore
have been so designated) as Landlord deems reasonably appropriate. Tenant's
nonexclusive right to utilize the Common Areas shall be in common with Landlord,
other tenants and occupants of the Building and others to whom Landlord grants
such rights from time to time.




2.4 Notwithstanding Section 9.3 herein, the existing furniture systems within
the Demised Premises, included herein as Exhibit H, are included in the Basic
Rental. At Tenant's option, at the end of the Lease Term, Tenant shall have the
right to purchase such furniture systems for the sum of $1.00.




2.5 In addition to the Demised Premises as otherwise provided herein, Tenant
shall have the right to use the space on the eighth floor, as further described
in Exhibit "I" (the "Eighth Floor Demised Premises"). Use of the Eight Floor
Demised Premises shall be subject to the terms of the Lease, other than as
expressly provided herein:
•
Use of the Eighth Floor Demised Premises shall be provided at no additional
charge beyond the Basic Rental.

•
Tenant shall be required to vacate or relocate from the Eighth Floor Demised
Premises upon 60 days written notification from Landlord, for any or no reason,
and without compensation from Landlord of any form. If Landlord relocates Tenant
then Tenant shall share equally in the cost of such relocation.

•
The second sentence of Section 2.4, granting the Tenant the right to purchase
furniture systems for $1.00 shall not be applicable for the purpose of this
Section 2.5.

•
Notwithstanding Section 11 and the above notification requirement, if the Eighth
Floor Demised Premises are damaged by fire, earthquake, act of God, the elements
or other casualty such that it is not reasonably usable, Landlord shall have no
obligation to repair the Eighth Floor Demised Premises, and Tenant's right to
use the Eighth Floor Demised Premises shall terminate immediately upon
notification from Landlord.



3.     Term.






3.1 The term of the Lease (hereinafter referred to as the "Term") shall commence
on April 1, 2014 (hereinafter referred to as the "Commencement Date"), and shall
end on the "Expiration Date" set forth in Section 1 (f) hereof.














4.     Completion of Improvements.






4.1    The Demised Premises shall be delivered to Tenant in "as-is" condition.










5.     Rental.






5.1 (a) Tenant shall pay to Landlord as rental for the Demised Premises the
Basic Rental set forth in Section 1 (g) hereof, which shall be payable in equal
monthly installments in advance.




(b) Notwithstanding anything herein contained to the contrary, Tenant's
obligation to commence payment of Basic Rental shall commence on April 1, 2014
(herein referred to as the "Rent Commencement Date").




5.2 From and after the Rent Commencement Date, Basic Rental shall be paid to
Landlord on or before the first day of each and every calendar month in advance.
In the event the Expiration Date is other than the last day of the calendar
month, then the monthly rental for the last fractional month of the Term shall
be appropriately prorated.




5.3 Tenant shall pay as additional rental any money and charges required to be
paid by Tenant pursuant to the terms of this Lease, whether or not the same may
be designated "additional rent." All sums required to be paid by Tenant pursuant
to this Lease shall be deemed "rent."




5.4 Except as otherwise provided in this Lease, rental and additional rental
shall be paid to Landlord without notice or demand and without deduction or
offset, in lawful money of the United States of America at Landlord's address
for notices hereunder or to such other person or at such other place as Landlord
may from time to time designate in writing. All amounts payable by Tenant to
Landlord hereunder, if not paid within 5 business days, shall bear interest from
the due date until paid at the rate equal to two percent ( 2%) in excess of the
then current "prime rate" published in The Wall Street Journal, but not in
excess of the maximum rate allowed by law. If no such prime rate is


published, the prime rate shall be deemed to be fifteen percent (15%). In
addition, if any payment of rent is not paid within 5 business days, Tenant
shall pay to Landlord a late charge equal to three and one half percent ( 3.5%)
of each late payment. Notwithstanding the provisions of Section 5.5 hereof,
Tenant shall not be required to pay the late charge or the interest provided for
in Section 5.5 on up to two ( 2) occasions during each calendar year, provided
that such payments are made to Landlord within five (5) days after Tenant's
receipt of notice that the same are due.








5.5 Tenant may elect to extend the Lease for up to three (3) one (1) month
periods after the Expiration Date with a minimum of one hundred and twenty (120)
days written notification prior to each such monthly extension elected. For each
monthly extension, the terms of this Lease shall continue, including but not
limited to payment of the Basic Rental, and any elected additional parking
spaces. During any extension elected in accordance with this Section, Section
30, Holding Over shall not apply.




6. Other Taxes Payable by Tenant.






Tenant shall be responsible for and shall pay before delinquency all municipal,
county and state taxes assessed during the Term of this Lease against any
personal property of Tenant of any kind, leased, owned by or placed in the
Demised Premises by Tenant (such as furniture, fixtures and equipment)




7. Use.






7.1 The Demised Premises shall be used, if at all, only for the purposes of
"Tenant's Use" as set forth in Section 1 (h) hereof, and for no other purpose or
purposes whatsoever.




7.2 Tenant shall not do or permit to be done in or about the Demised Premises,
nor bring or keep or permit to be brought or kept therein, anything which is
prohibited by or will in any way conflict with any law, statute, ordinance or
governmental rule or regulation now in force or which may hereafter be enacted
or promulgated, or which is prohibited by the standard form of fire insurance
policy, or will in any way increase the existing rate of or, except for office
use, affect any fire or other insurance upon the Building or any of its
contents, or cause a cancellation of any insurance policy covering the Building
or any part thereof or any of its contents, or, except for office use, adversely
affect or interfere with any services required to be furnished by Landlord to
Tenant, or to any other tenants or occupants of the Building, or with the proper
and economical rendition of any such service. Tenant shall not do or permit
anything to be done in or about the Demised Premises which will in any way
materially or adversely obstruct or interfere with


the rights of other tenants of the Building, or use or allow the Demised
Premises to be used for any unlawful purpose nor shall Tenant cause, maintain or
permit any nuisance in, on or about the Demised Premises or commit or suffer to
be committed any waste in, on or about the Demised Premises. Except for office
use, if anything done, omitted to be done or suffered to be done by Tenant, or
kept or suffered by Tenant to be kept in, upon or about the Demised Premises
shall cause the rate of fire or other insurance on the Building in companies
acceptable to Landlord to be increased beyond the minimum rate from time to time
applicable to the Building, Tenant shall pay the amount of any such
increases.    Tenant shall indemnify Landlord against any loss resulting from
breach of this Section 7.2.




7.3 Tenant shall not cause or permit the use, generation, storage or disposal in
or about the Demised Premises or the Building of any Hazardous Materials (as
hereinafter defined) unless Tenant shall have received Landlord's prior written
consent, which Landlord may withhold or at any time revoke in its sole
discretion. Tenant hereby covenants to indemnify and hold Landlord, its
successors and assigns, harmless from any loss, damage, claims, costs, liability
or cleanup costs arising out of Tenant's use, handling, storage or disposal of
Hazardous Materials in violation of applicable laws, rules, regulations or
ordinances relating to office use on the Demised Premises. Notwithstanding the
foregoing or anything else to the contrary contained in this Lease, without
Landlord's approval or consent, Tenant may utilize typical amounts of such
Hazardous Materials typically utilized in offices in accordance with all Laws
(as hereinafter defined). Tenant shall defend, indemnify and hold Landlord
harmless from and against any and all losses, costs (including reasonable
attorneys' fees), liabilities and claims arising from any violations of
applicable laws by Tenant relating to Hazardous Materials that hereinafter
become located in, on or under the Development as a result of the act or
omission of Tenant, its agents, employees and contractors and shall assume full
responsibility and cost to remedy such violations to a standard which is
applicable to office use. Landlord represents and warrants that the Development
does not contain any Hazardous Materials in violation of any applicable laws.
For purposes hereof, "Hazardous Materials" shall mean any toxic or hazardous
waste or substance (including, without limitation, asbestos and petroleum
products) which is regulated by applicable law.








7.4     Tenant shall use the telecommunications closets on the 7th floor and 8'h
I


Monroe wing of the Demised Premises solely for cabling, equipment dedicated to
the distribution of data, telecommunications, Supplemental Equipment and
equipment relating to building systems, such as, without limit? tion, AV
equipment. Should Tenant's installation of such items exceed the applicable
levels in the Building Design Criteria, Tenant shall, at its expense, as
provided in and subject to the provisions of Section 8.4, pull electricity from
Tenant's panel to support such equipment (the existing UPS circuit will


not be available to Tenant for such purpose) and add any necessary cooling
equipment. Any cooling equipment installed by Tenant in such telecommunication
closet(s) shall be deemed Supplemental Equipment. Landlord may leave in the
telecommunications closet life safety equipment related to the operation of a
multi-tenant commercial building.




Will agree to remove this language for the initial lease term but not for
extensions or as it pertains to the 8'h floor.
8. Operation of the Development and Services.






8.1 Landlord shall, at Landlord's sole cost and expense, keep and maintain in
good order and repair (including without limitation any replacements thereof)
the base­ building structure and systems, including without limitation, the
roof, gutters, downspouts, exterior doors, windows, window seals, exterior
walls, floor slabs, raised floor (other than damage to the raised floor caused
by Tenant and only to the extent that any such damage is not caused by or as a
result of modifications to the raised floor approved by Landlord), foundation,
footings, all structural portions (interior and exterior) of the Demised
Premises, elevators, electrical, plumbing and heating, ventilating and
air-conditioning (collectively, "HVAC") systems, fire and life safety systems,
Critical Building Systems, building management systems, restrooms, the lobby,
Common Area lighting, sidewalks, alleys, exterior landscaping and other Common
Areas and facilities of the Development, in accordance with Class A standards of
operation, maintenance and repair at Class A office buildings in the central
business district of the City of Detroit. In the event any Laws (as hereinafter
defined) are introduced requiring the modification or retrofitting of the
foregoing or to use or occupy the Demised Premises or Development, all such work
shall be Landlord's responsibility. Landlord shall also install, maintain,
repair and replace or cause public utilities or other service providers to
install, maintain, repair and replace, all necessary lines for water, gas,
sewer, wiring, and utility connections whether inside or outside of the Demised
Premises or the Building. Landlord shall promptly complete any such repairs and
repair any and all damage to the Demised Premises which may result from such
repairs and maintenance.




8.2 During the Lease Term, Landlord shall not permit any portion of the
Development to be used or occupied for a use which would be inconsistent with
maintaining a highly respected public image for the Building, including, without
limitation, any of the "Prohibited Uses," described on Exhibit "G" hereto.
Tenant agrees not to use, or permit to be used any portion of, the Demised
Premises for any of the Prohibited Uses.




8.3 (a) During the Term Landlord shall maintain a concierge/security desk in the
Building lobby adjacent to the front entrance of the Building.


(b) Landlord shall provide security monitoring for the Development (including
the Parking Structure), twenty-four (24) hours per day, 365 days per year,
through the Building command center pursuant to and in accordance with the
Security Specifications (as hereinafter defined). Exhibit "G" hereto sets forth
the current Building standard security specifications, procedures and systems
("Security Specifications"). During the Term, Landlord shall, at its sole cost
and expense, cause the Security Specifications to be in place and enforced.
Tenant agrees to comply with the Security Specifications as the same may be
reasonably modified from time to time by Landlord, provided that (i) the
Security Specifications shall at all times be consistent with security
specifications for Class A office buildings in the downtown Detroit central
business district; (ii) Landlord shall give Tenant written notice not less than
thirty (30) days prior to any material change in the Security Specifications;
and (iii) Landlord shall not make any change in the Security Specifications
which would have a material adverse effect on Tenant. Landlord shall provide
building access to all employees and vendors of Tenant and Tenant's sub essees
(collectively, "Cardholders") twenty-four (24) hours per day, three hundred
sixty-five ( 3 6 5) days per year. Landlord shall replace lost access cards, at
the expense of Tenant, for a charge of Ten Dollars ($10.00) per card.
Cardholders shall not be required to sign in at the security desk or elsewhere
in the Common Areas provided the Cardholders have a Tenant or Building
management issued identification access card.




(c) Tenant shall have access to the Demised Premises and the Parking Structure
twenty-four ( 2 4) hours per day, 3 6 5 days per year, subject to Section 3 9
hereof and Exhibit "D" hereto.




8.4 Landlord will arrange for the furnishing of electricity to the Demised
Premises. Basic Rental includes all charges for consumption of electricity for
normal office purposes. If Tenant requires electrical current beyond the
Building Standard Load as defined in the Building Design Criteria, Tenant shall
pay for such consumption as additional rent. Charges for excess electrical
consumption shall be billed monthly as additional rent. Any ducts, conduit or
wiring to meet Tenant's excess electrical requirements, upon written request of
Tenant, will be installed by Landlord, at the sole cost and expense of Tenant
if, in Landlord's sole judgment, the same are necessary and will not cause
permanent damage or injury to the Building or the Demised Premises or cause or
create a dangerous or hazardous condition or entail excessive or unreasonable
alterations, repairs or expense or interfere with or disturb other tenants or
occupants.




8.5 (a) Landlord shall furnish the Demised Premises with heat, ventilation and
air conditioning to the extent required for the occupancy of the Demised
Premises in accordance with the specifications set forth in the Building Design
Criteria set forth on Exhibit "C" hereto except as may be prohibited by any
applicable policies or regulations


adopted by any utility or governmental agency or on Holidays ("Normal Business
Hours"). "Holidays" means New Year's Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day, and Christmas Day.




From an HVAC perspective, the Demised Premises shall be turned over in as-is
condition and in its current configuration and shall meet the specifications set
forth in the Building Design Criteria set forth on Exhibit "C" hereto. Any
changes to the HVAC system require approval of Landlord and shall be at Tenant's
sole cost and expense. Landlord's approval of HVAC changes shall not constitute
Landlord's representation that the HVAC system as modified will meet the
specifications set forth in the Building Design Criteria. Similarly, changes to
the configuration of the Demised Premises or Tenant's use of, and level of
occupancy in, the Demised Premises may affect Landlord's ability to deliver HVAC
meeting the specifications of the Building Design Criteria.




(b) Landlord may make HVAC services available to Tenant at all times beyond
Normal Business Hours promptly upon written request (which may be by email) from
Tenant. Tenant shall pay as additional rent the cost of providing all heating,
ventilating and air conditioning, to the Demised Premises during hours requested
by Tenant outside Normal Business Hours, such additional rent to be in an amount
equal to Fifty Dollars ($50.00) per hour for heat and air conditioning.
Notwithstanding the foregoing, Landlord shall only be required to provide
heating, ventilating and air conditioning to the extent available utilizing the
existing equipment servicing the Building or replacements of such equipment to
the same specification as originally installed.




(c) Notwithstanding anything in this Lease to the contrary, Landlord shall have
the right from time to time, with the prior consent of Tenant, to turn off any
and all Building Systems other than during Normal Business Hours.




8. 6 Landlord shall _also furnish at Landlord's sole cost and expense except as
otherwise provided in this Lease, janitorial service in accordance with Exhibit
"D" hereto to the Demised Premises during the times and in the manner described
in Exhibit "D" hereto.




8.7 Landlord shall provide the existing elevator service (including the freight
elevators), 24 hours per day, 3 65 days per year.




8.8 Except as otherwise provided in this Lease, Landlord shall not be in default
hereunder or be liable for any damages directly or indirectly resulting from,
nor shall the rental herein reserved be abated by reason of: (a) the
installation, use or interruption of use of any equipment in connection with the
furnishing of any of the foregoing services, (b) failure to furnish or delay in
furnishing any such services when such failure or delay is caused by accident or
any condition beyond the reasonable control of Landlord or by the


making of necessary repairs or improvements to the Demised Premises or to the
Building, or (c) any limitation, curtailment, rationing or restriction on use of
water, electricity, steam, gas or any other form of energy serving the Demised
Premises or the Building. Landlord shall use reasonable efforts diligently to
remedy any interruption in the furnishing of such services.




8.9 Landlord shall provide at Landlord's cost lighting and running hot and cold
water 24 hours per day, 3 65 days per year for normal office purposes and hours.




8.10 Landlord shall maintain the loading dock to the Building ("Loading Dock")
during the Lease Term as a loading dock, in good operating condition, in a
manner consistent with a first-class building in the central business district
of the City of Detroit, and shall provide Tenant with access to the Loading Dock
twenty-four (24) hours per day three hundred sixty-five (365) days per year.
Tenant's use of the Loading Dock shall comply with the Rules.




8.11 Notwithstanding the foregoing or anything else to the contrary contained in
this Lease, Tenant shall have the right to install, at Tenant's expense, and
subject to obtaining Landlord's consent, supplemental HVAC equipment
("Supplemental Equipment") in or serving the Demised Premises. Tenant shall
maintain, repair and replace the Supplemental Equipment such that the
Supplemental Equipment is and remains in good condition and repair and Tenant
shall repair any damage to the Demised Premises and the Building caused by use
of the Supplemental Equipment and the installation, maintenance, repair or
replacement of the Supplemental Equipment and shall, at Landlord's request,
remove the Supplemental Equipment at the end of the Term. Any such Supplemental
Equipment shall be sub-metered at Tenant's expense for usage and Tenant shall
pay the cost of such usage.




9. Alterations and Repairs.






9.1 Subject to the terms of this Lease, Tenant shall not make or suffer to be
made any alterations, additions or improvements to or of the Demised Premises or
any part thereof, or attach any fixtures or equipment thereto, without first
obtaining Landlord's consent. All such alterations, additions and improvements
requiring the consent of Landlord shall be performed by the applicable
Contractor and subject to conditions reasonably specified by Landlord. If any
such alterations, additions or improvements to the Demised Premises consented to
by Landlord shall be made by Landlord for Tenant's account and at Tenant's
request, Tenant shall reimburse Landlord for the cost thereof (including a
reasonable charge for Landlord's overhead related thereto at prevailing market
rates, not to exceed five percent ( 5%) of the cost of such work) as the work
proceeds within thirty (30) days after receipt of statements therefor. Exhibit
"C" hereto shall be


applicable to any such alterations, additions or improvements. In connection
with any alteration requiring Landlord's consent, Tenant shall reimburse
Landlord for the actual reasonable fees charged to Landlord by a third-party
architect or the Contractors (if such Contractor(s) do not perform the work) for
review of the alteration plans relating to the systems originally installed by
such Contractor.




9.2 Subject to the provisions of Section 8.1 hereof and the other provisions of
this Lease, Tenant, shall keep the Demised Premises and every part thereof in
good condition and repair. Except as otherwise set forth in this Lease, Tenant
hereby waives all rights to make repairs at the expense of Landlord or in lieu
thereof to vacate the Demised Premises except as provided by law, statute or
otherwise now or hereafter in effect. All repairs made by or on behalf of Tenant
shall be made and performed in such manner as Landlord may designate, by
contractors or mechanics reasonably approved by Landlord and in accordance with
the Rules relating thereto annexed to this Lease as Exhibit "C" hereto and all
Laws. Tenant shall, subject to the provisions of Section 9.3 hereof, at the end
of the term hereof surrender to Landlord the Demised Premises in the same
condition as when received, ordinary wear and tear, repairs to be made by
Landlord, alterations made by Tenant with Landlord's consent or which did not
require Landlord's consent, and damage by fire, earthquake, act of God or the
elements excepted. Landlord has no obligation and has made no promise to alter,
remodel, improve, repair, decorate or paint the Demised Premises or any part
thereof and no representations respecting the condition of the Demised Premises
or the Building have been made by Landlord to Tenant except as expressly set
forth herein.




9.3 Upon the termination of this Lease by lapse of time or otherwise, Tenant
shall surrender the Demised Premises together with all alterations, additions,
and improvements thereto, in reasonably good order and repair, except for
ordinary wear and tear, damage by fire, earthquake, acts of God or the elements,
and damage for which Tenant is not obligated to make repairs under this Lease,
failing which Landlord may restore the Demised Premises to such condition and
Tenant shall pay the cost thereof. Upon such termination all installations,
alterations, additions, hardware and improvements, including partitions which
may have been installed by either Landlord or Tenant upon the Demised Premises,
shall remain upon the Demised Premises and shall be Landlord's property, all
without compensation, allowance, or credit, except that Tenant's trade and
moveable fixtures and furniture, business equipment, moveable partitions,
telephone and telecommunication equipment, wiring and cabling, computer systems
and any other items of personal property shall remain Tenant's property. It is
further provided, however, that (a) if at the time Landlord approves Tenant's
plans therefor Landlord so directs by written notice to Tenant, Tenant shall
also promptly remove such installations, alterations, additions, hardware and
improvements placed in the Demised Premises by Tenant (which, for purposes of
this Section 9.3 may include floor tiles as part of the raised floor, modified


by Tenant) and designated in the notice, failing which Landlord may remove the
same and Tenant shall pay the reasonable cost of such removal and of any
necessary restoration of the Demised Premises.




10. Liens.






Nothing contained in this Lease shall authorize or empower Tenant to do any act
which shall in any way encumber Landlord's title to the Building, nor in any way
subject Landlord's title to any claims by way of lien or encumbrance whether
claimed by operation of law or by virtue of any expressed or implied contract of
Tenant, and any claim to a lien upon the Building or Demised Premises arising
from any act or omission of Tenant shall attach only against Tenant's interest
and shall in all respects be subordinate to Landlord's title to the Building.
Notwithstanding the foregoing or anything else to the contrary in this Lease, if
a construction or mechanics lien is recorded against the Demised Premises or
Building for work done or materials claimed to have been furnished to Tenant,
Tenant shall not be in default unless Tenant has not removed any such lien or
encumbrance or delivered to Landlord a title indemnity or bond or other security
reasonably satisfactory to Landlord within twenty (20) days after written notice
to Tenant by Landlord and in the event of such failure, Landlord may pay the
amount necessary to remove such lien or encumbrance, without being responsible
for making any investigation as to the validity thereof, and the amount so paid
shall be deemed additional rent reserved under this Lease due and payable
forthwith.




11. Destruction or Damage






11.1 (a) In the event the Demised Premises or any portion of the Building
necessary for Tenant's occupancy are damaged by fire, earthquake, act of God,
the elements or other casualty in each case insured against by Landlord's fire
and extended coverage insurance policy covering the Building and, if Landlord's
reasonable estimate of the cost of making such repairs does not exceed the
proceeds of such insurance by more than One Hundred Thousand Dollars ($100,000),
Landlord shall forthwith repair the same if such repairs can, in Landlord's
opinion, be completed within ninety (90) days after commencement of such
repairs' provided, however, that Landlord shall have no obligation to repair any
damage to or replace any property or effects of Tenant, and Landlord's sole
obligation shall be to repair Landlord's work (as per Exhibit "C"). This Lease
shall remain in full force and effect except that and abatement of Basic Rental
shall be allowed Tenant for such part of the Demised Premises as shall be
rendered unusable by Tenant in the conduct of its business during the time such
part is so unusable to the extent Landlord is reimbursed therefor by loss of
rental income or other insurance. If such repairs cannot, in Landlord's opinion,
be made within ninety (90) days, or if such damage or destruction is not insured
against by Landlord's fire and extended coverage insurance policy covering the


Building or if Landlord's reasonable estimate of the cost of making such repairs
exceeds the proceeds of such insurance by more than One Hundred Thousand Dollars
($100,000), Landlord may elect, upon notice to Tenant within thirty (30) days
after the date of such fire or other casualty, to repair or restore such damage,
in which event this Lease shall continue in full force and effect, but the Basic
Rental shall be partially abated as provided in this Section 11.1. If Landlord
elects not to make such repairs, this Lease shall terminate as of the date of
such election by Landlord.
(b) In the event Landlord shall repair the Demised Premises, Tenant shall
reconstruct the Demised Premises (other than Landlord's work) in accordance with
working drawings originally approved by Landlord pursuant to Exhibit "C", and
such modifications thereto as shall be approved by Landlord in writing. In not
event shall Landlord be required to repair or replace any of the leasehold
improvements installed by Tenant, Tenant's merchandise, trade fixtures,
furnishings, equipment or other personal property. Tenant shall repair or
replace its merchandise, trade fixtures, furnishings and equipment in a manner
and to at least a condition equal to that immediately prior to such damage or
destruction.


11.2    A total destruction of the Building shall automatically terminate this
Lease.


11.3 If the Demised Premises are to be repaired under this Section 11, Landlord
shall repair at its cost any injury or damage to the Building itself and
improvements in the Demised Premises to be constructed or installed by Landlord
as set forth in Exhibit "C".


12. Subrogation.


Landlord and Tenant shall each obtain from their respective insurers under all
policies of fire insurance maintained by either of them at any time during the
Term insuring or covering the Building or any portion thereof or operations
therein, a waiver of all rights of subrogation which the insurer of one party
might have against the other party, and Landlord and Tenant shall each indemnify
the other against any loss or expense, including reasonable attorneys' fees,
resulting from the failure to obtain such waiver and, so long as such waiver is
outstanding, each party waives, to the extent of the proceeds received under
such policy (including proceeds which would have been received but for a party's
failure to maintain insurance hereunder), any right of recovery against the
other party for any loss covered by the policy containing such waiver; provided,
however, that if at any time their respective insurers shall refuse to permit
waivers of subrogation, notwithstanding such party's commercially reasonable
efforts to obtain the same, Landlord or Tenant, in each instance, may revoke
said waiver of subrogation effective thirty ( 30) days from the date of such
notice, unless within such thirty ( 30) day period, the other is able to secure


and furnish (without additional expense) equivalent insurance with such waivers
with other companies satisfactory to the other party.
13.     Eminent Domain.


If all or any part of the Demised Premises, Parking Structure or portions of the
Common Areas reasonably required for Tenant's operations in the Demised Premises
shall be taken as a result of the exercise of the power of eminent domain, this
Lease shall terminate as to the part so taken as of the date of taking, and, in
the case of partial taking, Landlord shall have the right to terminate this
Lease as to the balance of the Demised Premises by notice to the other within
thirty (30) days after such date; provided, however, that a condition to the
exercise by Landlord of such right to terminate shall be that the portion of the
Demised Premises taken shall not be of such extent and nature substantially to
handicap, impede or impair Tenant's use of the balance of the Demised Premises.
In the event of any taking, Landlord shall be entitled to any and all
compensation, damages, income, rent, awards, or any interest therein whatsoever
which may be paid or made in connection therewith, and Tenant shall have no
claim against Landlord for the value of any unexpired term of this Lease or
otherwise.
14.     Landlord's Insurance.


Landlord shall, during the Term, provide and keep in force or cause to be
provided or kept in force:


(a) Commercial general liability insurance with respect to Landlord's operation
of the Development for bodily injury or death and damage to property of others
in minimum amounts of Five Million Dollars ($5,000,000) combined single limit
for injury to persons in any one occurrence, and Five Million Dollars
($5,000,000), combined single limit for damage to property in any one
occurrence. The foregoing insurance may be provided by a combination of
Landlord's primary and umbrella policies;




(b) Property insurance for damage to the premises and Landlord's personal
property related to the ownership or management of the premises excluding
Tenant's trade fixtures, equipment and personal property for the full
replacement value of the Development;




(c) Loss of rental income insurance; together with such other insurance as
Landlord, in its reasonable discretion, elects to obtain consistent with the
insurance maintained by prudent owners of comparable Class A office buildings in
the central business district of the City of Detroit. Subject to and without
limiting the foregoing, insurance effected by Landlord shall be in amounts which
Landlord shall from time to time


determine reasonable and sufficient, shall be subject to such deductibles and
exclusions which Landlord may deem reasonable and shall otherwise be on such
terms and conditions as Landlord shall from time to time determine reasonable
and sufficient, provided that the same are comparable to such terms contained in
policies maintained by prudent owners of comparable Class A Office buildings in
the central business district of the City of Detroit.




(d) General Insurance Provisions - If requested by Tenant, certificates of
insurance for such insurance shall be delivered by Landlord to Tenant on or
before the Execution Date and at least annually thereafter. Landlord shall use
reasonable efforts to cause each such policy to contain an endorsement
prohibiting cancellation or reduction of coverage without first giving Tenant at
least thirty (30) days' prior written notice of such proposed action.


15. Indemnification and Tenant's Insurance.


15.1 (a) Tenant hereby waives all claims against Landlord for damage to any
property or injury or death of any person in, upon or about the Demised Premises
arising at any time and from any cause whatsoever, and Tenant shall indemnify,
defend and hold Landlord harmless from any damage to any property or injury to
or death of any person arising in, on or about the Demised Premises.




(b) Landlord hereby waives all claims against Tenant for damages to any property
or injury or death of any person in, upon or about the Development (other than
the Demised Premises) arising at any time and from any cause whatsoever, and
Landlord shall indemnify, defend and hold Tenant harmless from any damage to any
property or injury to or death of any person arising in, on or about the
Development (other than the Demised Premises).




(c) The foregoing indemnity obligation of Tenant and Landlord shall include
reasonable attorneys' fees, investigation costs and all other reasonable costs
and expenses incurred by the indemnified party from the first notice that any
claim or demand is to be made or may be made.




(d)     The provisions of this Section 15.1 shall survive the termination of
this


Lease with respect to any damage, injury or death occurring prior to such
termination.




15.2 Tenant shall procure and keep in effect commercial general liability
insurance, including property damage and contractual liability, on an occurrence
basis with bodily injury and property damage combined single limits of liability
of not less than Two Million Dollars ($2,000,000) per occurrence. Such insurance
shall name Landlord,


Landlord's property manager, if applicable, as "additional insureds", shall
specifically include the liability assumed hereunder by Tenant, and shall
provide that it is primary insurance and not excess over or contributory with
any other valid, existing and applicable insurance in force for or on behalf of
Landlord. Tenant shall use reasonable efforts to cause each such policy to
contain an endorsement prohibiting cancellation or reduction of coverage without
first giving Landlord at least thirty (30) days prior written notice of such
proposed action.


15.3 Tenant shall maintain property insurance against the risks of physical loss
for the full value of all personal property and leasehold improvements within
the premises, including business interruption coverage for loss of income,
continuing expenses, and extra expenses.


15.4 In accordance with the statutory requirements set by the State of Michigan,
tenant shall carry workers compensation insurance, including employer's
liability insurance.


15.5    Intentionally Deleted.




15.6     Tenant shall deliver policies of the insurance required pursuant to
Section


15.2 hereof or certificates thereof to Landlord on or before the Commencement
Date, and thereafter at least thirty ( 30) days before the expiration dates of
expiring policies. All insurance required to be maintained by Tenant under this
Lease shall be issued by insurance companies admitted to do business in the
State of Michigan and having an A.M. Best & Co. financial strength rating of "A"
or better.


16. Compliance with Legal Requirements.


16.1 Except as provided in Section 16.2 hereof and for the obligation of other
tenants of the Building with respect to their respective premises, Landlord
shall promptly comply with all laws, statutes, ordinances and governmental
rules, regulations or requirements now in force or which may hereafter be in
force with respect to the Development, including, without limitation The
Americans with Disabilities Act (herein referred to as "Laws"). In addition,
Landlord shall promptly comply with the requirements of any board of fire
underwriters or other similar body now or hereafter constituted, with any
occupancy certificate or directive issued pursuant to any Law by any public
officer or officers, as well as the provisions of all recorded documents
affecting the Development, insofar as any thereof relate to or affect the
Development.


16.2 Tenant shall promptly comply with all Laws, with the requirements of any
board of fire underwriters or other similar body now or hereafter constituted of
which Tenant has been notified of in writing, with any occupancy certificate or
directive issued pursuant to any Law by any public officer or officers, as well
as the provisions of all Current Encumbrances (as hereinafter defined), insofar
as any thereof relate to or affect the condition, use or occupancy of the
Demised Premises, excluding requirements of structural changes not related to or
affected by improvements made by or for Tenant or not necessitated by Tenant's
act. Tenant shall have the right to contest, without cost to Landlord, the
validity or application of any such rule, order or regulation required to be
complied with by Tenant pursuant to Section 16 hereof and may postpone
compliance therewith, provided such contest does not subject Landlord to
criminal prosecution for noncompliance therewith and, further, provided, that
Tenant promptly pays all fines, penalties and other costs and interest thereon
imposed upon Landlord as a result of such noncompliance.


16.3 If there is now or shall be installed in the Demised Premises a "sprinkler
system", and such system or any of its appliances shall be damaged or injured by
reason of any act or omission of Tenant, or Tenant's agents, servants,
employees, licensees or visitors, Tenant shall forthwith restore the same to
good working condition at its own expense. If the Fire Insurance Rating
Organization or any bureau, department or official of the state or city
government having jurisdiction shall require or recommend that any changes,
modifications, alterations or additional sprinkler heads or other equipment be
made or supplied by reason of Tenant's business, or the location of partitions,
trade fixtures, or other contents of the Demised Premises, after initial
occupancy or if any such changes, or other contents of the Demised Premises,
after initial occupancy or if any such changes, modifications, alterations,
additional sprinkler heads or other equipment, become necessary to prevent the
imposition of a penalty or charge against the full allowance for a sprinkler
system in the first insurance rate as fixed by a Fire Insurance Company insuring
the Building, as a result of Tenant's business, or the location of partitions,
trade fixtures, or other contents of the Demised Premises, Tenant shall, at
Tenant's expense, promptly make and supply such changes, modifications,
alterations, additional sprinkler heads or other equipment or remove or relocate
such partitions, trade fixtures or other contents of the Demised Premises.


17.     Assignment and Subletting.


17.1 Except as expressly permitted pursuant to this Article 17, Tenant shall
not, without the prior written consent of Landlord, assign, encumber or
hypothecate this Lease or any interest herein or sublet the Demised Premises or
any part thereof, or permit the use of the Demised Premises by any party other
than Tenant. Landlord agrees that it will


not unreasonably withhold its consent to a proposed assignment or subletting. In
determining reasonableness, Landlord may take into consideration all relevant
factors surrounding the proposed assignment or subletting, including, without
limitation: (a) the business reputation of the proposed assignee or subtenant
and its officers, directors and owners; (b) the nature of the business of the
proposed assignee or subtenant and its effect on the other tenants of the
Building; (c) the financial stability of the proposed assignee or subtenant; and
(d) restrictions, if any, contained in leases or other agreements affecting the
Development. Except as provided in Section 17.3 hereof, this Lease shall not,
nor shall any interest herein, be assignable as to the interest of Tenant by
operation of law without the consent of Landlord. Tenant shall not have the
right to sublet or assign to a non-affiliate after the initial Term of this
Lease.


17.2 (a) If at any time or from time to time during the Term, Tenant desires to
sublet all or any part of the Demised Premises or to assign this Lease, Tenant
shall give notice to Landlord setting forth the proposed subtenant or assignee,
the terms of the proposed subletting and the space so proposed to be sublet or
the terms of the proposed assignment, as the case may be. If the proposed
subletting or assignment is to a non­ affiliate of Tenant, Landlord may
terminate this Lease as the portion of the Demised Premises which Tenant
proposes to sublet or assign, such termination right to be exercised by notice
from Landlord to Tenant within thirty (30) days after Tenant's notice to
Landlord of the proposed sublet or assignment, provided that such termination
notice by Landlord shall not be effective if, within thirty (30) days after
Landlord's termination notice to Tenant, Tenant give notice to Landlord
retracting the proposed sublet or assignment notice.
(b) In the event Tenant shall so sublet a portion of the Demised Premises to a
non-affiliate of Tenant, or assign this Lease to a non-affiliate of Tenant, and
Landlord has not terminated this Lease fifty percent (50%) of all of the sums or
other economic consideration received by Tenant as a result of such subletting
or assignment whether denominated rentals or otherwise, under the sublease or
assignment, which exceed in the aggregate, the total sums which Tenant is
obligated to pay Landlord under this Lease together with all reasonable costs
(such as legal and brokerage fees and tenant improvements) in connection with
such assignment or subletting (prorated to reflect obligations allocable to that
portion of the Demised Premises subject to such sublease) shall be payable to
Landlord as additional rental under this Lease without affecting or reducing any
other obligation of Tenant hereunder.


17.3 Regardless of Landlord's consent, no subletting or assignment shall release
Tenant of Tenant's obligation or alter the primary liability of Tenant to pay
the rental and to perform all other obligations to be performed by Tenant
hereunder. The acceptance of rental by Landlord from any other person shall not
be deemed to be a waiver by Landlord


of any provision hereof. Consent to one assignment or subletting shall not be
deemed consent to any subsequent assignment or subletting. In the event of
default of any of the terms hereof, Landlord may proceed directly against Tenant
without the necessity of exhausting remedies against such assignee or successor.
Landlord may consent to subsequent assignments or subletting of this Lease or
amendments or modifications to this Lease with assignees of Tenant, without
notifying Tenant, or any successor of Tenant, and without obtaining its or their
consent thereto and such action shall not relieve Tenant of liability under this
Lease.


18. Tenant Rules and Regulations.


Tenant shall faithfully observe and comply with the Tenant rules and regulations
annexed to this Lease as Exhibit "D" hereto and, after notice thereof, all
reasonable modifications thereof and additions thereto from time to time
promulgated in writing by Landlord so long as such rules and regulations are
uniformly applied to all other similarly situated tenants and occupants of the
Building (the "Rules"). Landlord shall not be responsible to Tenant for the
nonperformance by any other tenant or occupant of the Building of any of the
Rules, provided, however, Landlord shall enforce the Rules on a
non-discriminatory basis, provided, further, however, that if the breach of any
such rules or regulations shall adversely affect Tenant's operations in the
Demised Premises, Landlord shall use commercially reasonable efforts to enforce
the same. If there is any conflict between this Lease and such rules and
regulations, the provisions of this Lease will prevail.


19. Entry by Landlord.


19.1 Landlord and its designees may enter the Demised Premises at reasonable
times to (a) inspect the Demised Premises (b) exhibit the Demised Premises to
prospective purchasers and lenders and during the last nine (9) months of the
Term, prospective tenants, (c) determine whether Tenant is complying with all of
its obligations hereunder, (d) supply janitor service and any other services to
be provided by Landlord to Tenant hereunder, and (e) make repairs required of
Landlord under the terms hereof or repairs to any adjoining space or utility
services or make repairs, alterations or improvements to any other portion of
the Building; provided, however, that all such work shall be done as promptly as
reasonably possible. In connection with such entry, Landlord shall use its
commercially reasonable efforts not to interfere with Tenant's business
operations in the Demised Premises and minimize any such interference and,
except in an Emergency (as hereinafter defined), to only enter the executive
offices and other areas containing confidential information with the Demised
Premises with the prior consent of


Tenant.    Except pursuant to (d) above and in an emergency, an event requiring
immediate action, e.g., danger to health, life or property, fire water seepage,
sewer backup or cessation or interruption of any facility servicing the like,
(an "Emergency"), Landlord shall give Tenant reasonable prior notice (which need
not be in writing) of entering into the Demised Premises and Tenant may
accompany Landlord. Tenant hereby waives any claim for damages for any injury or
inconvenience to or interference with Tenant's business, any loss of occupancy
or quiet enjoyment of the Demised Premises or any other loss occasioned by such
entry during an Emergency. In the event of an Emergency, Landlord shall give
reasonable notice under the circumstances prior to entering the Demised
Premises.


19.2 Landlord shall at all times have and retain a key with which to unlock all
of the doors in, on or about the Demised Premises (excluding Tenant's vaults,
safes and similar areas designated in writing by Tenant in advance and executive
offices and other areas containing confidential information as reasonably
determined by Tenant); and Landlord shall have the right to use any and all
means which Landlord may deem proper to open said doors in any Emergency in
order to obtain entry to the Demised Premises, and any entry to the Demised
Premises obtained by Landlord by any of said means, or otherwise, shall not
under any circumstances be construed or deemed to be a forcible or unlawful
entry into or a detainer of the Demised Premises or an eviction, actual or
constructive, of Tenant from the Demised Premises, or any portion thereof.
Damage to the Demised Premises resulting from Landlord's entry shall be repaired
at Landlord's expense.


20. Events of Default - Tenant.


20.1 The occurrence of any one or more of the following events (hereinafter
referred to as "Events of Default") shall constitute a breach of this Lease by
Tenant: (a) if Tenant shall fail to pay the Basic Rental or any other sum when
and as the same becomes due and payable and such failure shall continue for more
than ten (10) days after written notice thereof from Landlord; or (b) if Tenant
shall fail to perform or observe any other term hereof or of the rules and
regulations referred to in Section 18 hereof to be performed or observed by
Tenant, such failure shall continue for more than thirty (30) days after written
notice thereof from Landlord, and Tenant shall not within such thirty ( 30) day
period commence with due diligence and dispatch the curing of such default, or,
having so commenced, shall thereafter fail or neglect to prosecute or complete
with due diligence and dispatch the curing of such default; (c) if Tenant shall
make a general assignment for the benefit of creditors, or shall admit in
writing its inability to pay its debts as they become due or shall file a
petition in bankruptcy, or shall be adjudicated as insolvent or shall file a
petition in any proceeding seeking any reorganization, arrangements,
composition, readjustment, liquidation, dissolution or similar relief under any


present or future statute, law or regulation, or shall file an answer admitting
or fail timely to contest or acquiesce in the appointment of any trustee,
receiver or liquidator of Tenant or any material part of its properties; (d) if
within ninety (90) days after the commencement of any proceeding against Tenant
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, such proceeding shall not have been dismissed, or if, within ninety
(90) days after the appointment without the consent of acquiescence of Tenant,
of any trustee, receiver or liquidator of Tenant or of any material part of its
properties, such appointment shall not have been vacated; or (e) if this Lease
or any estate of Tenant hereunder shall be levied upon under any attachment or
execution and such attachment or execution is not vacated within sixty ( 60)
days.


20.2 If, as a matter of law, Landlord has no right on the bankruptcy of Tenant
to terminate this Lease, then, if Tenant, as debtor, or its trustee wishes to
assume or assign this Lease, in addition to curing or adequately assuring the
cure of all defaults existing under this Lease on Tenant's part on the date of
filing of the proceeding (such assurances being defined below), Tenant, as
debtor, or the trustee or assignee must also furnish adequate assurances of
future performance under this Lease (as defined below). Adequate assurance of
curing defaults means the posting with Landlord of a sum in cash sufficient to
defray the cost of such a cure. Adequate assurance of future performance under
this Lease means posting a deposit equal to three (3) months' rent, including
all other charges payable by Tenant hereunder, such as the amounts payable
pursuant to Article 5 hereof, and, in the case of an assignee, assuring Landlord
that the assignee is financially capable of assuming this Lease, and that its
use of the Demised Premises will not be detrimental to the other tenants in the
Building or Landlord. In a reorganization under Chapter 11 of the Bankruptcy
Code, the debtor or trustee must assume this Lease or assign it within one
hundred twenty (120) days from the filing of the proceeding, or he shall be
deemed to have rejected and terminated this Lease.


21. Remedies.




21.1 Any time an uncured Event of Default by Tenant as set forth in Section 20.1
hereof exists, Landlord, at its option, may terminate this Lease upon and by
giving written notice of termination to Tenant as required by law (currently, at
least thirty (30) days prior written notice), or Landlord, without terminating
this Lease, may at any time after such default or breach, without notice or
demand additional to that provided in Section 20.1 hereof (other than notice
and/or demand required by applicable law), and without limiting Landlord in the
exercise of any other right or remedy which Landlord may have by reason of such
default or breach (other than the aforesaid right of termination) exercise any
one or more of the remedies hereinafter provided in this Section 21.1, or as
otherwise provided


by law, all of such remedies (whether provided herein or by law) being
cumulative and not exclusive:


Landlord shall have the right to recover the rental and all other amounts
payable by Tenant under this Lease as they become due (unless and until Landlord
has terminated this Lease and all other damages incurred by Landlord as a result
of an Event of Default.) Landlord may enter the Demised Premises either by
summary proceedings or by any other lawful proceeding (without thereby incurring
any liability to Tenant and without such entry being constituted an eviction of
Tenant or termination of this Lease) and take possession of the Demised Premises
excluding all personal property of every kind on the Demised Premises not owned
by Landlord, and Landlord shall at any time and from time to time relet the
Demised Premises or any part thereof for the account of Tenant, for such terms,
upon such conditions and at such rental as Landlord may in the exercise of its
commercially reasonable judgment deem proper. In the event of such reletting,
(i) Landlord shall receive and collect the rent therefrom and shall first apply
such rent against such expenses as Landlord may have incurred in recovering
possession of the Demised Premises, placing the same in good order and
condition, altering or repairing the same for reletting, and such other
expenses, commissions and charges, including attorney's fees and real estate
commissions, together with an additional fifteen percent (15%) of such expenses,
which Landlord may have paid or incurred in connection with such repossession
and reletting, and then shall apply such rent against the rent as it comes due
under this Lease, and (ii) Landlord may execute any lease in connection with
such reletting in Landlord's name, as Landlord may see fit, and the tenant of
such reletting shall be under no obligation to see to the application by
Landlord of any rent collected by Landlord.


21.2 Landlord shall use its commercially reasonable efforts to mitigate its
damages in the event of an uncured Event of Default, but Landlord shall not be
required to favor the Demised Premises if there are other vacant comparable
premises in the Building.


22.     Termination upon Default.


Upon a termination of this Lease by Landlord pursuant to Section 21 hereof,
Landlord shall be entitled to recover from Tenant the aggregate of: (a) the
worth at the time of award of the unpaid rental which had been earned at the
time of termination; (b) the worth at the time of award of the amount by which
the unpaid rental which would have been earned after termination until the time
of award exceeds the then reasonable rental value of the Demised Premises during
such period; (c) the worth at the time of the award of the amount by which the
unpaid rental for the balance of the term of this Lease after the time of award
exceeds the reasonable rental value of the Demised Premises for such


period; and (d) Landlord's other actual damages (if any), proximately caused by
the Event of Default. The "worth at the time of award" of the amounts referred
to in clauses (a) and (b) above is computed from the date such rent was due or
would have been due, as the case may be, by allowing interest at the rate of two
percent ( 2%) in excess of the prime rate as published in The Wall Street
Journal or, if a higher rate is legally permissible, at the highest rate legally
permitted. The "worth at the time of award" of the amount referred to in clause
(c) above is computed by discounting such amount at the discount rate of the
Federal Reserve Bank of Chicago at the time of award, plus one percent (1% ).
Notwithstanding the provisions of Section 2 2 hereof to the contrary, Tenant
shall continue to pay the difference between the rental herein reserved over the
then reasonable rental value of the Demised Premises for the remainder of the
stated term on a monthly basis until such time, if at all, that such amounts are
in arrears for in excess of sixty ( 60) days, in which event Landlord shall have
the right to accelerate such amounts in accordance with Section 2 2 (c) hereof.


23. Landlord's Right to Cure Defaults.


All covenants, terms and conditions to be performed by Tenant under any of the
terms of this Lease shall be at its sole cost and expense and without any
abatement of rental except as expressly provided herein. If Tenant shall fail to
pay any sum of money, Basic Rental and other than Basic Rental, required to be
paid by it hereunder or shall fail to perform any other act on its part to be
performed hereunder and such failure shall continue for thirty ( 30) days after
notice thereof by Landlord, and such failure results in an Event of Default,
Landlord may, but shall not be obligated so to do, and without waiving or
releasing Tenant from any obligations of Tenant, make any such payment or
perform any such other act on Tenant's part to be made or performed as in this
Lease provided. All sums so paid by Landlord and all necessary incidental costs
shall be deemed additional rental hereunder and shall be payable to Landlord on
demand, and Landlord shall have (in addition to any other right or remedy of
Landlord) the same rights and remedies in the event of the nonpayment thereof by
Tenant as in the case of default by Tenant in the payment thereof by Tenant as
in the case of default by Tenant in the payment of Basic Rental.


24. Landlord's Default


Landlord shall not be deemed in default under the terms of this Lease unless (i)
Landlord shall fail to pay any amount payable hereunder when and as such sum
becomes due and payable and such failure shall continue for more than thirty
(30) days after written notice thereof from Tenant or (ii) Landlord shall fail
to perform its obligations under this Lease for more than thirty (30) days after
written notice of such default shall have been received by Landlord (except in
the event of an Emergency, in which case no


notice or cure period shall be required), provided that if the curing of such
default reasonably requires in excess of thirty (30) days (except in the case of
an Emergency), Landlord shall not be deemed in default hereunder if it shall
commence to cure such default within such thirty ( 30) day period and thereafter
diligently prosecutes such cure, then Tenant shall have its rights and remedies
provided at law and in equity and pursuant to the provisions of this Lease. In
addition and notwithstanding the foregoing or anything else to the contrary
contained in this Lease, if any such default materially and adversely affects
Tenant's use of the Demised Premises then, Tenant shall have the right but not
the obligation to cure or correct said default provided Tenant shall give
Landlord five (5) days' prior written notice of its intention to cure or correct
the Landlord default (and for defaults for which Landlord is provided a five (5)
day cure period, Landlord has failed to cure said default within such five ( 5)
day cure period) except in an Emergency when only reasonable notice will be
provided. In connection with the exercise of its rights under this Section,
Tenant shall use reasonable efforts not to materially and adversely affect other
tenants' occupancy of the Building and Tenant may only engage the
Contractors to perform any work involving the Critical Building Systems.








Lease.

The provisions of this Section 24 shall survive the expiration or termination of
this





25.     Attorneys Fees


The prevailing party in any lawsuit between Landlord and Tenant shall be
reimbursed by the non-prevailing party for its reasonable attorney's fees and
costs.


26.     Subordination and Nondisturbance Agreement.


2 6.1 (a) Landlord represents and warrants to Tenant that the Development is
only encumbered by the matters identified on Exhibit "F" hereto ("Current
Encumbrances"). If Landlord desires that Tenant subordinate its interest in this
Lease to the holder of a mortgage on the Development, Tenant shall execute a
subordination, nondisturbance and attornment agreement in such mortgagee's
standard form and if Tenant fails to do so within ten (10) business days after
such demand, Tenant hereby irrevocably appoints Landlord as Tenant's attorney in
fact, in its name, place and stead to do so.


(b) Within ten (10) business days after Tenant's request therefore, Landlord
shall deliver, to any lender holding a security interest in Tenant's personal
property located within the Demised Premises, an acknowledgement and
subordination in a form reasonably acceptable to Tenant and Tenant's lender.


27.     Merger.


The voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation hereof, shall not work a merger and shall, at the option of
Landlord, terminate all or any existing subleases or subtenancies, or may, at
the option of Landlord, operate as an assignment to it of any or all such
subleases or subtenancies.


28.     Non-liability of Landlord.


2 8.1 In the event Landlord hereunder or any successor owner of the Building
shall sell or convey the Building and the successor thereto shall assume such
liabilities and obligations, all liabilities and obligations on the part of the
original Landlord or such successor owner making such conveyance under this
Lease accruing thereafter shall terminate, and thereupon all such liabilities
and obligations hereof, shall be binding upon the new owner. Tenant shall attorn
to such new owner.
28.2 Landlord shall not be responsible or liable to Tenant for any loss or
damage that may be occasioned by or through the acts or omissions of persons
occupying adjoining areas or any part of the area adjacent to or connected with
the Demised Premises or any part of the Building or for any loss or damage
resulting to Tenant or his property from theft or a failure of the security
systems in the Building or for any damage or loss of property within the Demised
Premises from any cause other than by reason of the failure by Landlord to
comply with the Lease or the negligence or willful act of Landlord, and then
only if such damage or loss is not covered by Tenant's insurance, except as
otherwise provided in this Lease, and no such occurrence shall be deemed to be
an actual or constructive eviction from the Demised Premises or result in an
abatement of rental.
28.3 If Landlord shall fail to perform any covenant, term or condition of this
Lease upon Landlord's part to be performed, and, if as a consequence of such
default, Tenant shall recover a money judgment against Landlord, such judgment
shall be satisfied only against the right, title and interest of Landlord in the
Building and out of rents or other income from the Building receivable by
Landlord, or out of the consideration received by Landlord from the sale or
other disposition of all or any part of Landlord's right, title and interest in
the Building, and neither Landlord nor any of its partners shall be liable for
any deficiency.


29.     Estoppel Certificate.


At any time and from time to time upon ten (10) business days' prior request by
Landlord or Tenant, the other party will promptly execute, acknowledge and
deliver to the requesting party, a certificate indicating (a) that this Lease is
unmodified and in full force


and effect (or, if there have been modifications, that this Lease is in full
force and effect, as modified, and stating the date and nature of each
modification), (b) the date, if any, to which rental and other sums payable
hereunder have been paid, (c) that no notice has been received of any default
which has not been cured, except as to defaults specified in said certificate,
and (d) such other matters as may be reasonably requested by Landlord or Tenant.
Any such certificate may be relied upon by any prospective purchaser, mortgagee
or beneficiary under any deed of trust of the Building or any part thereof.


30. Holding Over.


It is hereby agreed that in the event of Tenant holding over after the
termination of this Lease, by lapse of time or otherwise, thereafter the tenancy
shall be from month to month in the absence of a written agreement to the
contrary, and Tenant shall pay to Landlord a monthly occupancy charge equal to
(i) for the first sixty ( 60) days of holdover, one hundred twenty -five percent
(12 5%) of the monthly Basic Rental payable hereunder for the last lease year,
and (ii) for any holdover beyond said sixty (60) days, one hundred seventy-five
percent (17 5%) of the monthly Basic Rental payable hereunder for the last lease
year (plus all other charges payable by Tenant under this Lease) such occupancy
charges to be payable from the expiration or termination of this Lease until the
end of the calendar month in which the Demised Premises are delivered to
Landlord in the condition required herein. If Landlord shall enter into a new
lease or amend an existing lease for premises in the Building for all or a
portion of the Demised Premises at the end of the Term, Landlord shall so notify
Tenant and if Tenant fails to vacate and deliver all or such portion of the
Demised Premises to Landlord within sixty ( 60) days after receipt of such
notice (but in no event prior to the expiration or earlier termination of this
Lease), Tenant shall be responsible for any and all damages incurred by Landlord
as a result of Tenant's failure to so vacate and deliver the Demised Premises or
such portion thereof (including the loss of such lease or amendment).


31. Abandonment.


If Tenant shall abandon (and cease paying rent) or surrender the Demised
Premises, or be dispossessed by process of law or otherwise, any personal
property belonging to Tenant and left on the Demised Premises for a period of
Five (5) days after such abandonment or surrender shall be deemed to be
abandoned, or, at the option of Landlord, may be removed by Landlord at Tenant's
expense after ten (10) days written notice to Tenant.


32.     Waiver.


3 2.1 The waiver by Landlord or Tenant of any agreement, condition or provision
herein contained shall not be deemed to be a waiver of any subsequent breach of
the same or any other agreement, condition or provision herein contained, nor
shall any custom or practice which may grow up between the parties in the
administration of the terms hereof be construed to waive or to lessen the right
of Landlord or Tenant to insist upon the performance by Landlord or Tenant, as
applicable, of the terms hereof in strict accordance with said terms. The
subsequent acceptance of rental hereunder by Landlord shall not be deemed to be
a waiver of any preceding breach by Tenant of any agreement, condition or
provision of this Lease, other than the failure of Tenant to pay the particular
rental so accepted, regardless of Landlord's knowledge of such preceding breach
at the time of acceptance of such rental.


32.2 Landlord and Tenant hereby waive trial by jury in any action, proceeding,
or counterclaim brought by Landlord or Tenant against the other on any matter
whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord to Tenant, the use or occupancy of the Demised Premises
by Tenant or any person claiming through or under Tenant, any claim of injury or
damage, and any emergency or other statutory remedy; provided, however, the
foregoing waiver shall not apply to any action for personal injury or property
damage. If Landlord commences any summary or other proceeding for nonpayment of
rent or the recovery of the possession of the Demised Premises, Tenant shall not
interpose any counterclaim of whatever nature or description in any such
proceeding, unless the failure to raise the same would constitute a waiver
thereof.
33.     Notices.


All notices, consents, requests, demands, designations or other communications
which may or are required to be given by either party to the other hereunder
shall be in writing and shall be deemed to have been duly given when (i)
personally delivered, or (ii) deposited in the United States mail, certified or
registered, return receipt requested, postage prepaid or sent by U.S. Express
Mail or any nationally recognized overnight carrier, in each case with a signed
receipt obtained upon receipt, or (iii) delivery by any such means is refused,
and addressed as follows: to Tenant at the address set forth in section 1(i)
hereof, or to such other place as Tenant may from time to time designate in a
notice to Landlord; to Landlord at the address set forth in Section 1 (j)
hereof, or to such other place as Landlord may from time to time designate in a
notice to Tenant.


34.     Complete Agreement.


There are no oral agreements between Landlord and Tenant affecting this Lease,
and this Lease supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between Landlord
and Tenant or displayed by Landlord to Tenant with respect to the subject matter
of this Lease or the Building. There are no representations between Landlord and
Tenant other than those contained in this Lease and all reliance with respect to
any representations is solely upon such representations.


35.     Authority.


Each of the persons executing this Lease on behalf of Landlord and Tenant do
hereby covenant and warrant to the other that Landlord or Tenant, as the case
may be, is a fully authorized and existing entity, that Landlord or Tenant, as
the case may be, has and is qualified to do business in Michigan, that the
entity has full right and authority to enter into this Lease, and that each and
all of the persons signing on behalf of the entity are authorized to do so.


36.     Inability to Perform.


Except as otherwise provided herein, if either Landlord or Tenant shall be
delayed or hindered in or prevented from the performance of any act required
hereunder by reason of any strike, lockout, labor trouble, inability to procure
materials, failure of power, restrictive governmental laws or regulations, riot,
insurrection, picketing, sit-in, war or other reason of a like nature not
attributable to the negligence or fault of the party delayed in performing work
or doing any act required under the terms of this Lease, then the performance of
such work or act shall be excused for the period of the unavoidable delay and
the period for the performance of any such work or act shall be extended for an
equivalent period. Notwithstanding the foregoing, the provisions of this Section
36 shall not operate to excuse Tenant from the prompt payment of the Basic
Rental or Landlord or Tenant from making any other payments required by the
terms of this Lease.


37.     Covenant of Quiet Enjoyment.


So long as no Event of Default has occurred and is then continuing, Tenant may
peacefully and quietly enjoy the Demised Premises during the term of this Lease.
Landlord represents and warrants to Tenant that Landlord holds a leasehold
interest in the Development pursuant to that certain lease between Fee Owner and
Landlord, subject only


to the Current Encumbrances, and that the Current Encumbrances do not prohibit
the conduct by Tenant of Tenant's Use (as defined in Section l(h) hereof) at the
Demised Premises.


38. Signage.


Subject to rights of existing tenants, Landlord shall work with Tenant to obtain
signage in the Building. At tenant's sole cost and expense.


39. Parking.


(a)     Commencing at the time of occupancy, Landlord will provide Tenant with
Two Hundred Forty-Nine (249) parking spaces as included in the Rental Rate and
up to Two Hundred ( 200) parking at One Hundred Seventy-Five (17 5) monthly
parking rate per space per month,


(b) Landlord shall cause the Parking Structure to be available for ingress and
egress by employees, customers and invitees of Tenant twenty-four (24) hours a
day, three hundred sixty-five (3 65) days per year, under arrangements
reasonably satisfactory to Tenant and Landlord and in accordance with the
Security Specifications. The Parking Structure shall be used for vehicle parking
during the Term, Tenant may not sublease, assign or license its parking spaces
to third parties that do not occupy any portion of the Demised Premises or have
the right to occupy any portion of the Demised Premises.




(c) Except as otherwise set forth in this Lease, the Parking Structure shall be
operated in accordance with the Rules set forth in Exhibit "E" as established by
Landlord from time to time and uniformly applied to all occupants of the Office
Premises.




(d) Landlord shall provide parking spaces in the Parking Areas for Tenant's
customers pursuant to a ticket validation program. Such parking shall be for a
period with respect to each car not to exceed the amount of time designated by
Landlord from time to time. The validation charge for Tenant's customers shall
be established by Landlord prior to the Commencement date and shall be subject
to periodic increases as determined by Landlord based on increases on the
charges for parking in the Parking Areas. Tenant shall receive invoices from
Landlord on a monthly basis for each parking ticket validated by Tenant and the
amount due shall be payable with ten (10) days after presentation of an invoice
therefore together with copies of the validated tickets.


40. Building Amenities


Landlord shall make available for use by Tenant at no cost to Tenant except as
provided below, the following Building amenities, each of which shall be
maintained by


Landlord in a first class condition and in at least the same or better condition
as existing as of the date of this Lease, at Landlord's sole cost and expense.
Such Building amenities shall be made available by Landlord during the entire
Term except as provided below:
(a) (i) Landlord may, during the Term, operate, or cause to be operated, the
Market Place Cafe ("Cafe") located on the second (2nd) floor of the Building for
the non­ exclusive use by Tenant's employees and guests as a sit-down, cafeteria
style food service operation during the hours of 7:00am-10:00 a.m. (breakfast)
and 11:00 a.m.-1:30 p.m. (lunch) and offering food in substantially the same
manner as the Cafe is being operated as of the date of this Lease; provided,
however, the hours of operation and prices are subject to change so long as such
hours of operation are consistent with other similar cafeterias operated in
Class A office buildings in the general geographic area of the Development and
the Cafe operates for breakfast and lunch Monday through and including Friday.
Notwithstanding the foregoing or anything else to the contrary if Landlord
desires to cease operating the Cafe Landlord shall provide Tenant at least
ninety (90) days' notice prior to the date Landlord ceases operating the Cafe,


(b) The lobby in the Building for special events. Tenant acknowledges that the
lease with the Hard Rock Cafe provides the limitations on the use of the lobby
as described on Exhibit "D" hereto.




41. Miscellaneous.


41.1 The words "Landlord" and "Tenant" as used herein shall include the plural
as well as the singular. Article and Section headings are used for convenience
and shall not be considered when construing this Lease. The Exhibits attached to
this Lease are incorporated into and made a part of this Lease. Notwithstanding
the foregoing or anything else to the contrary contained in this Lease, if there
is a conflict between this Lease and the provisions of any of the Exhibits, the
provisions of this Lease shall control. As used in this Lease, "including" and
its variants mean "including, without limitation" and its variants.




41.2 Submission of this instrument for examination or signature by Tenant does
not constitute a reservation of or option for lease, and it is not effective as
a lease or otherwise until execution and delivery by both Landlord and Tenant.


41.3 The agreements, conditions and provisions herein contained shall, subject
to the provisions as to assignment, set forth in Article 17 hereof, apply to and
bind the heirs, executors, administrators, successors and assigns of the parties
hereto.


41.4 If any provisions of this Lease shall be determined to be illegal or
unenforceable, such determination shall not affect any other provisions of this
Lease and all such other provisions shall remain in full force and effect.


41.5    This Lease shall be governed by and construed pursuant to the laws of
the


State of Michigan.




41.6 Whenever this Lease (including any of the Exhibits) provides that a party's
consent or approval is required or may be obtained, Landlord and Tenant agree
that such consent or approval shall not be unreasonably withheld, conditioned or
delayed.
41.7 This Lease may be executed in multiple counterparts, each of which shall be
deemed to be an original and all of which together shall constitute one and the
same




instrument.
 



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



SIGNATURE PAGE TO LEASE BETWEEN COMPUWARE CORPORATION AND COVISINT
CORPORATION___








IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
set




forth in Section l(a) on this 28th

day of March, 2014.

















WITNESS:     COMPUWARE CORPORATION,


a Michigan corporation




/s/ Gail Lopez                
Gail Lopez




By:

/s/ Denise Starr            
Denise Starr


Its:    CAD







"LANDLORD"










COVISINT CORPORATION


a Michigan corporation






/S/ Michael A. Sosin                
By:    /s/ Samuel M. Inman, III




Its: Interim President and Chief Executive Officer
"TENANT"


EXHIBIT "A"






LEGAL DESCRIPTION OF LAND AND PARKING STRUCTURE




Land in the City of Detroit, County of Wayne, Michigan, being a part of "Section
No. 7


Governor and Judges Plan of the City of Detroit", as recorded in Liber 34, Page
544 of Deeds and in Liber 1, Page 19 9 of Plats, and the "Subdivision of Lot 80,
Section 7, Governor and Judges Plan", as recorded in Liber 1, Page 2 71 of
Plats, Wayne County Records comprised of:




Lots 40 through 49 inclusive, Lot 79, 80, (being replatted as Lots 1 through 5
inclusive, of said subdivision of Lot 80) and 81, the vacated alleys adjacent to
these lots, Lot 1, Lots
50 through 56 inclusive, Lots 82 through 84 inclusive, the vacated alleys
between Lots


50 through 52 and Lots 8 2 through 84, the vacated alley between Lots 53 through
54 and Lot 55, the part of the alley as vacated, between Lot 2 and Lot 54, a
part of Library Avenue (60 feet wide) as vacated between (i) Lots 53, 55 and 56,
the vacated alley between Lots 53 and 55, and (ii) Lots 52 and 84, and the
vacated alley between Lot 52 and 84, a part of Farmer Street (60 feet wide) as
vacated between (i) Lots 50 and 82 and the vacated alley between Lot 50 and 82
and (ii) Lots 49, 80 and 81, and the vacated alley between Lots 49 and 81, and
the vacated alley between Lots 54 and 55. The Westerly 10 feet of Monroe, as
proposed to be vacated, the Northerly 26.7 feet of Campus Martius, as proposed
to be vacated, the Easterly 10 feet of Woodward Ave., as proposed to be vacated,
the Southerly 10 feet of Gratiot Avenue, as proposed to be vacated, and the
Southerly 10 feet of Farmer Street, as proposed to be vacated, except land taken
for Randolph Street (width varies) being more particularly described as follows:




Beginning at a point distant North 7 5 degrees 10 minutes 18 seconds West 14.15
feet from the Northwesterly corner of Lot 40 of the said "Section No. 7 Governor
and Judges Plan of the City of Detroit", said point also being at the
intersection of the proposed Easterly line of Woodward Avenue (width varies) and
the proposed Southerly line of Gratiot Avenue (width varies); thence North 59
degrees 50 minutes 52 seconds East
280.88 feet along the said proposed Southerly line of Gratiot Avenue to a point
on the proposed Southerly line of Farmer Street (60 feet wide); thence South 60
degrees 06 minutes 57 seconds East 51.09 feet along said proposed Southerly line
to a point on the extension of the Easterly line of Gratiot Avenue (width
varies); thence North 29 degrees
46 minutes 55 seconds East 401.65 feet along said Easterly line to a point on
the Southerly line of a 20 foot wide alley; thence South 60 degrees 06 minutes
10 seconds East 140.46 feet along said Southerly line to a point on the Easterly
line of said alley; thence North 2 9 degrees 46 minutes 31 seconds East 40.00
feet along said Easterly line, and its extension, to a point on the Southerly
line of Lot 2 of the said "Section No. 7


Governor and Judges Plan of the City of Detroit"; thence South 60 degrees 06
minutes 10 seconds East 30.11 feet along said Southerly line to a point on the
Westerly line of Lot 1; thence North 29 degrees 46 minutes 26 seconds East 22.99
feet along said Westerly line to a point on the Southerly line of Randolph
Street (width varies); thence South 26 degrees 17 minutes 44 seconds East 7 2.53
feet along said Southerly line to a point on the proposed Westerly line of
Monroe Avenue (120 feet wide, proposed 110 feet wide); thence South 29 degrees
45 minutes 57 seconds West 712.42 feet along said proposed Westerly line to a
point on the proposed north line of Campus Martius; thence South 89 degrees 46
minutes 54 seconds West 198.63 feet along said North line to a point on the said
proposed Easterly line of Woodward Avenue (width varies); thence North 30
degrees
11 minutes 27 seconds West 289.61 feet along said Easterly line to the point of
beginning. Commonly known as: 1044 Woodward Avenue, Detroit, Ml 48226
























































































































A-1


EXHIBIT "A-1" SITE PLAN










EXHIBIT "8" DEMISED PREMISES
EXHIBIT "C"






Office Tenant Design Criteria and Construction Manual






























COMPUWARE BUILDIING
ONE CAMPUS MARTIUS DETROIT, Ml48226














OfficeTenant - Design Criteria
and Construction Manual














Hines
Property Management Office
Located on 3 Woodward
313-227-4848














re




THE TECHNOLOGY
PEFWORMANCE COMPANY


















TABLE OF CONTENTS


1.     Introduction
.......................................................................................................................
1
1.1.     Building Address Information
..................................................................................
2
1.2.    Contact
Information.................................................................................................
2


2.     Preferred and Critical System
Contractors........................................................................
3


3.     Building Design
Criteria.....................................................................................................
5
3.1.    Intended Design Conditions
....................................................................................
5
3.2.    General Requirements
............................................................................................
8
3.3.    Structural Information
..............................................................................................
9
3.4.    Mechanical, Electrical, and Plumbing (MEP) Information
....................................... 9
3.5.    Building Automation System
.................................................................................
11
3.6.    Telephone System
................................................................................................
11
3.7.    Fire Life Safety System
.........................................................................................
12
3.8.    Building Access Control System
........................................................................... 13
3.9.    Building Standard Specifications & Materials
........................................................ 13


4.     Recommendations
...........................................................................................................
16
4.1.    Architectural
..........................................................................................................
16
4.2.    Mechanical
............................................................................................................
17
4.3.    Structural...............................................................................................................
18
4.4.    Electrical................................................................................................................
18
4.5.    Plumbing
................................................................................................................
19
4.6.    Finishes
................................................................................................................
. 19


5.     Tenant Plans and Drawings
............................................................................................
19


6.    Submission, Review and Approval of Tenant Improvement Plans and
Specifications ... 20
6.1.    General..................................................................................................................
20
6.2.    Plan Submission Requirements
............................................................................ 22
6.3.    Tenant Improvement Plans and Specifications
..................................................... 23


7.     Construction Rules and Regulations
...............................................................................
25
7.1.    Contact Information
...............................................................................................
25
7.2.    General Rules
.......................................................................................................
26
7.3.    During Construction
..............................................................................................
27
7.4.     Parking and Deliveries
..........................................................................................
27
7.5.    Security
..................................................................................................................
28
7.6.    Trash
......................................................................................................................
28
7.7.    General Requirements
..........................................................................................
29
7.8.    Insurance Requirements
.......................................................................................30
7.9.    Building Address Information
................................................................................
33
7.10. Building Hours and Information
............................................................................. 33
7.11. Service Elevator(s) and Loading Dock
.................................................................. 33
7.12. Site
Visits............................................................................................
................... 34
7.13. Keying Schedule
...................................................................................................
34


8.    Completion and Close
Out.................................................................................................
34


9.    Glossary of
Terms..............................................................................................................
35




Compuware Building
Office Tenant- Design Criteria & Construction Manual     08/13/13




10.    Attachment- TenantfTenant Contractor Close-Out Requirements Matrix
........................ 1


11.    Attachment- Hines Special Request Form ......... ... ... ...
..................... ...................2


























































































































Compuware Building
Office Tenant- Design Criteria & Construction Manual     08/13/13


1.     INTRODUCTION








• The purpose of this document is to provide information for the general office
tenant improvement work or alterations at the Compuware building. Some of the
requirements and provisions in this manual may differ from specific requirements
and provisions contained in the lease of a particular tenant. In the event of
any conflict between a particular tenant's lease and this manual, the lease
shall control and shall be deemed to modify this manual. Anyone involved in the
management of a particular tenant improvement or alteration project should be
familiar with the relevant requirements and provisions in the tenant's lease, if
any, which modify this manual. However, in the absence of any modifying lease
provisions, the requirements, rules and regulations set forth in this manual
will govern the design and construction of all tenant improvements or
alterations at the Compuware building. Landlord reserves the right to rescind,
add or modify this document at any time.


























































































1
Compuware Building
 

9/14/12



Office Tenant- Design Criteria & Construction Manual





--------------------------------------------------------------------------------



1. General Information
1.1.    Building Address Information


Mailing Address
Tenant Name
One Campus Martius
Suite#     _
Detroit, MI 48226


I
Street Address
1044 Woodward Avenue
Suite#     _
Detroit, M148226


1.2.    Contact Information


Hines: Property Management Office
The Property Management Office is located in the building
Main Number    313-227-4848
Fax Number    313-227-4860
General Email Address    Hines@Compuware.com
Tenant Portal    hines.awaremanager.com/ ompuware


Name
Title
Contact Information
Michael B. McNally
Property Manager
Ph: 313-227-5613
Michaei.McNallv@Hines.com
Pete Rzotkiewicz
Building Services
Manager
Ph: 313-227-5616
Pete.Rzotkiewicz@Hines.com
Chris Hewitt
Engineering
Manager
Ph: 313-227-5611
Chris.Hewitt@Hines.com
Leslie Wojcik
Project Accountant
Ph: 313-227-9233
Leslie.Woicik@Hines.com
Nancy Verstraete
Tenant Services
Coordinator
Ph: 313-227-5615
Nancv.Verstraete@Hines.com
Kim Runyon
Receptionist
Ph: 313-227-4848
Kim.Runvon@Hines.com



Building Security
Security Command Center (SCC)    313-227-6111
Located in the Atrium near the Farmer Street Entrance.


Concierge's Desk    313-227-4887
Located in the Atrium near the Main Entrance.




Emergency Numbers Police Emergency Medical Emergency Fire Emergency
 

911
911
911



2.    PREFERRED AND CRITICAL SYSTEM CONTRACTORS


Architects:     Von Staden Architects
Gail Bernard Von Staden
240 Main Street
Suite 200
Birmingham, Ml48009 (248) 646-9933


General Contractor:
Schaible Builders Inc. P.O. Box 676
St. Clair Shores, Ml 48080-0676 (586) 949-7969


Mechanical:    Limbach, Inc.
Thorn Barry P.E.
926 Featherstone Road
Pontiac, Ml 48342 (248) 335-4181


Plumbing:     Guardian Plumbing
34360 Glendale Livonia, Ml48154 (734) 513-9550


* Life Safety:
Siemens Building Technologies SST (Fire Systems) Lisa Rollstin

45470 Commerce Center Drive Plymouth Township, Ml48170 (734) 456-3801
1-800-832-6569 for 24 HR Emergency




Fire Suppression:
 

Elite Fire Safety, Inc. Nate Merritt
25200 Telegraph Road, Suite 118
Southfield, M148033
(248) 834-4467 (including emergencies)





Electrical:
G.S.I. (Gemellaro Systems Integration, LLC) Edward Gemellaro

376 Robbins Dr.
Troy, Ml 48083 (248) 585-5535




* Denotes Critical System Contractor






--------------------------------------------------------------------------------



Electrical Cont'd: Siemens Energy & Automation, Inc. (Electrical Systems) AI
Gutenschwager
21741 Melrose Avenue Southfield, Ml 48075 (248) 357-7346


Glass:    Christy Glass Co.
Dennis Pokropowicz
570 W. 8 Mile Road Ferndale, Ml 48220-2400 (248) 544-8200


Paint:    JPD Painting Inc.
Joseph Peter Deighan
31395 Fairfax Avenue Beverly Hills, Ml 48025 (248) 203-6654


Utilities:    Detroit Edison
2000 Second Avenue Detroit, Ml 48226 (313) 235-7201


Janitorial:
Preferred Building Services, LLC Mike Licatta

23077 Greenfield Road
Suite 107
Southfield, Ml 48076 (248) 559-0700


*Access Control System:
Conti Technologies
Bill Atwell
64117 Center Drive Sterling Heights, Ml48312 (586) 274-2268
batwell@contitechnologies.com




* Denotes Critical System Contractor


3.    BUILDING DESIGN CRITERIA


3.1.     Intended Design Conditions


Outside design conditions are as follows:
•    Summer     90° F DB*
73° F WB*


•    Winter     5° F DB**


•    Evaporative Cooling    [exhibit1023image1.gif]


Equipment Ambient
Air Temperature


•    Sensible Cooling    [exhibit1023image2.gif]
Equipment Ambient
Air Temperature


*     Based on ASHRAE 1997, 0.4% Design for Detroit, Michigan
Less than ASHRAE 1997, 99.5% Design for Detroit, Michigan


Indoor Design Conditions     Summer     Winter




•    Office areas




•    Cafeteria (Dining)




•    Kitchen


•    Wellness Center




•    Wellness Shower/Locker




•    Child Development Center




•    Child Development Center
Outdoor Play Area
Portion within Parking Deck

75° F DB     72° F DB
50% RH (max.)     30% RH


75° F DB     72o F DB+/-
50% RH (max.)     No Humidification


75° F DB+     72° F DB+


72° to 75° F DB     72° to 75° F DB
50% RH (max.)


75° F DB     75° F DB
60% RH (max)     30% RH


75° F DB     72° to 75° F Db
50% RH (max)     30%


No Cooling     Radiant "Warming"







•    Atrium (occupied portions)     75° F DB
50% RH (max)

72° F DB
No Humidification







•    Retail     76° F DB
60% RH (max)


•
Pedestrian Walkway from     aoo F DB Parking Deck to Office Building


72o F DB
No Humidification


68° F DB



Indoor Design Conditions     Summer     Winter     


•     Data Center     75° F DB     72° F DB
50% RH (max)     35% RH


• UPS Room


80° F


70° F
 
55% RH
No Humidification



• Telephone Room


80° F


70° F
 
55%
30%



•     Telecom Room     75° F DB     72° F DB
55% RH (max)     30% RH


•     Security Office     75° F DB     72° F DB
55% RH (max)     30% RH


• Mechanical/Electrical
Equipment Rooms
100° F DB (max)
60° F DB


• Penthouse AHU Room


100° F DB (max)


60° F DB
• Enclosed Parking Heating


No Cooling
(Ventilation only)


Above Ceiling
50° F


• Enclosed Shaft


78° F DB
55% RH (max)


72° F DB


• Elevator Lobbies at Parking
Structure
1ooo F DB (max)


50° F DB
No Humidification
• Stair Towers at Parking


100° F DB (max)


No Heating
Structure
 
Ventilation





Outside Air Ventilation Rates:
•     Outside air ventilation rates will be in accordance with ASHRAE Standard
62-
1999 "Ventilation for Acceptable Indoor Air Quality" and /or mechanical code.


•
Variable volume air handling systems will include controls to maintain the
required minimum outside air ventilation rates throughout the entire range of
system airflows.



Air Change Rates:
•
Minimum air change rates will be as follows (unless heating cooling load and
applicable codes(s) necessitates higher value)



•    Office areas:     4 air changes/hours


•
Conference Rooms (occupied Mode)     As required to maintain the Room outside
air Fraction (no. of people x 20

cfm/person x 0.5 Intermittent Occupancy factor/room total fm) < =0.23; Or 4 air
changes per hour (whichever is greater)


•
Toilet Rooms:    10 air changes/hour exhausted to outdoors)



•     Cafeteria:     6 air changes per hour
•     Gymnasium, Racquetball, Cardiovascular, 2 air changes/hour
Free Weights (high-bay areas)


•     Aerobics:     6 air changes/hour
•
Locker Rooms:     10 air changes/hour (exhausted to outdoors) during Occupied
Mode.



•
Child Development Center Classrooms:    As required to maintain the room outside
air Fraction (no. of people x 15

fm/person/room total cfm)
<=.023; or 4 air changes per hour (whichever is greater)


•
Kitchen:        10 air changes per hour; or greater if required by Exhaust hood
flow rates.





•     Atrium -at skylight:     1.5 cfm/sq. ft.




•     Atrium -Ground Floor and Second Floor     2 cfm/sq. ft.
•     Print Room (at Data Center)     6 air changes per hour
(exhausted to outdoors)


•
Below grade (enclosed) Parking:        1.5 cfm per square foot at full flow, and
minimum 5 cfm per person when at low flow as

controlled by Carbon monoxide detectors.




Intended Electrical Design
•     General Office Lighting
(Including task lighting)     1.5 watts/sq. ft.
•     General Office Power
(Receptacle, including computer/data processing)     3.5 watts/sq. ft.
•     Telecommunication Closets     20     watts/sq. ft.
•     Technology Labs     30     watts/sq. ft.
•     Lobby Lighting and Assembly Areas     8     watts/sq. ft.
•     Mechanical Rooms/Core Areas     3     watts/sq. ft.
•     Wellness Center     5     watts/sq. ft.
•     Cafeteria     5     watts/sq. ft.
•     Kitchen (assuming gas cooking)     20     watts/sq. ft.
•     Child Development Center     6     watts/sq. ft.
•     Training Center     8     watts/sq. ft.
•     Retail     14     watts/sq. ft.


3.2.     General Requirements
•
Equipment and materials shall not contain asbestos or PCBs. Prior to the final
review and field visit the Contractor shall certify in writing that the
equipment and materials installed in this Project contain no asbestos or PCBs.



•
All equipment and material to be furnished and installed on this project shall
be approved by the City of Detroit as required by that authority and shall be
suitable for its intended use on this Project.







•    Certificates of Insurance, with required coverage limits, shall be provided
to the
Landlord prior to the start of construction.






•
Tenant shall provide Landlord with written requests and plans for all Tenant
Improvements. Landlord, will review all Tenant Improvement requests, plans,
specifications and construction schedules in a timely fashion. Upon Tenant and
Landlord agreement, Landlord will provide Tenant with approval to proceed.







•
Upon project completion, Tenant will provide Landlord with three As-Built sets
of drawings and a GAD/PDF file.





Permit Process


•
Tenant's Contractor will be responsible for obtaining all necessary building and
occupancy permits for the project unless otherwise requested by Tenant.
Contractor's pricing proposal should include all required permitting costs and
applicable taxes.



Move-in


•
Sufficient advanced notice must be provided to the Landlord prior to the
establishment of move-in date(s). Tenant and Tenant Construction Manager will
provide notice well in advance of targeted move-in date(s) for reserving and
scheduling use of the loading dock, service elevators and/or any other required
building resource.





3.3.    Structural information
•
Any live loads in excess of 50 psf or modifications to the structure must be
approved by the Landlord's professional structural engineer to insure that
initial design criteria is met or to develop appropriate structural design
modifications if required.



3.4.    Mechanical, Electrical. and Plumbing (MEP) Information


Mechanical


Building Standard FPTU/Controller/Temperature Sensor - Model Information: Titus
(Overhead), Model- DTQS, Fan Powered Constant Volume
Titus (In-Floor), Model- DLHK, Low Profile Fan Powered Constant Volume
Titus (Under Floor), Model- DTQS-ECM, Fan Powered w/ ECM Blower
Auto-Matrix- Controller, Model- SBC-VAVrf
Auto-Matrix - Temperature Sensor, Model - STAT3


Cooling
•    Open cubicle areas:
Cooling to the tenant floors is provided from a central chiller plant and
primary air handler system located in the penthouse mechanical room on level16.
46° F primary air that is re-circulated from the tenant floors and mixed with
outside air is delivered from six (6), [three (3) per wing], chilled water
cooled
and humidified (winter only) primary air handler fans. Each air handler is rated
at 90,000 cfm and is located in the mechanical area. Six (6) vertical shaft
risers, three (3) per wing deliver the 46° F primary air to six (6), three (3)
per wing vertical fan mixing units (VMFU's) rated at 13,700 cfm each located in
small mechanical rooms, three (3) per wing on each floor. At the VMFU's the
primary air is mixed with the ceiling plenum return air to deliver a mixed
air temperature of approximately 62° F (resettable from thermostats in space)
to the tenant space through the under floor air distribution system. Air flow is
directed to each cubicle through an in floor air diffuser that can be adjusted
by employees to maintain comfort.


•    Offices and conference rooms:
In floor constant volume fan powered terminal units are located under the
raised floor system adjacent to the office/ conference rooms. In occupied mode
the fan shall operate continuously and will maintain space temperature utilizing
under floor air for cooling and electric reheat for heating.


•    Telecom Rooms:
Telecom room temperature is maintained at all times utilizing an overhead fan
powered terminal unit (FPTU). The FPTU is connected directly to the primary air
duct for cooling and utilizes electric reheat for heating.


Heating
•    Heating on tenant floors is provided by under floor constant volume FPTU's.
FPTU's are used in the exterior zones. In heating mode FPTU's utilize the warmer
plenum air from floor directly below the conditioned floor. Additionally
electric reheat is used to maintain perimeter space set points.


Electrical


•
The electrical service for the building is supplied from The Detroit Edison
Company. Two fully redundant incoming services originating from two independent
substation distribution grids provide 13.2KV primary electrical service to a
15KV primary line-up located in the first floor primary room. Primary service at
13,200 volts supplies eight sub stations located on the first floor, penthouse
and garage. Most of the sub-stations are double ended for redundancy.
Substations will feed a vertical bus duct routed through stacked electrical
rooms, two (2) per wing.



•
Electrical service to a typical floor is provided by the 480 volt bus risers
from the substations and is located in the electrical rooms, two (2) per wing.
The bus ducts feed 480/277 volt lighting panels and 208/120 receptacle panels
throughout the building's electrical-closets. Additionally there is an emergency
bus riser that feeds exit and emergency/night lighting throughout the building.







•
120 volt power throughout the office area is provided via the raised access
flooring system. Consolidation boxes consisting of six circuits are distributed
throughout the office space. See tenant improvement as built drawings for exact
locations.     '







•
Emergency lighting fixtures and exit lighting fixtures are required throughout
the Tenant space. Tenant exit lighting fixtures must be identical to the Base
Building fixture. The emergency circuits shall be extended into Tenant's space
from the emergency lighting riser at the Tenant's cost. The Tenant's Architect
and Engineer, to comply with local codes, should locate the emergency lighting
and exit fixtures.







•
A tenant electrical fault current and load analysis will be requested of each
tenant engineer to verify the number of Base Building circuits being utilized
and the load being imposed on the panel. Any additional loads that are
anticipated to be in excess of these may require an electrical consumption meter
to indicate the instantaneous usage and the total usage.



•
Emergency and standby power. The redundant utility feeds serve as the building's
legally required standby and emergency supply in accordance with the National
Electrical Code article 700-12(d). Additionally, a 2000KW diesel generator is
utilized as a third level of back-up for the data center, data center cooling
equipment, telecommunications closets, fire life safety systems and emergency
lighting.





Lighting


•
General office lighting is pendant mounted indirect (type ftp series) low glare
fixture utilizing high efficiency T-5 lamps. Typical floor lighting is
controlled by the building automation system. Offices, conference rooms and
restrooms utilize occupancy sensors for additional control.



Plumbing


•
Tenant plumbing fixtures may be added to the typical floor. The Base Building
MEP Drawings indicate the locations for future connections. The Tenant's
Architect and Engineer should verify the location of the following:

);>     Sanitary waste and vent connections.
);>
1%" valved domestic cold water connection is located in the service closets in
the restrooms and a 1" riser located in the core near the current pantry areas
of each level.



•
Domestic hot water from local electric water heaters serves the building needs
throughout the tower. Domestic hot water generated by these water heaters is not
intended for use at Tenant added lavatories or sinks. Tenants desiring
additional hot water should instruct their Engineers to provide additional water
heaters in Tenant Construction Documents.



3.5.     Building Automation System
•
The Building Automation System (BAS) is a computer based energy management
system. The BAS meets the design criteria of flexibility, modularity,
reliability, expandability and will provide the Landlord and Tenants with a
sophisticated energy management monitoring and control system.



3.6.     Telephone System
•
The telephone equipment required by the Tenant should be located within the
Tenant's space. The purpose of the Base Building telephone closet is for risers
and connections only.



•
All individual Tenant telephone wiring shall be UL rated Teflon coated type,
plenum rated and approved by the City of Detroit for installation in ceiling
return air plenums.





The tenant should identify any special air conditioning requirements
(temperature, humidity, 24 hour cooling, etc.) required by the Tenant's
telephone equipment or other equipment. Special 24 hour air conditioning
requirements should be satisfied by self-contained air conditioning units
furnished by the Tenant, which can be connected to the Base Building condenser
water system.




All maintenance and repairs of Tenant specific equipment is at the cost of the
Tenant.


3.7.     Fire Life Safety System
•    The standpipe system design is in accordance with the requirements of NFPA
14. A zone system of fire protection standpipes is provided with a standpipe in
each stairwell with automatic pressure regulating services provided at each
outlet as required. A 2%" fire hose valve is located in each stairwell at each
floor for use by the City of Detroit Fire Department. ABC Fire extinguishers and
cabinets are provided throughout the building.


•
The building is fully sprinkled. The automatic sprinkler system design complies
with the requirements of NFPA 13 (Light Hazard). Sprinkler heads will be located
and coordinated by the Fire Protection Subcontractor as necessary to comply with
code requirements and the needs of the Tenant. (NOTE: ANY NEW SPRINKLERS MUST BE
FACTORY MUTUAL RESEARCH APPROVED).



•
Special alignment and centering of sprinkler heads in ceiling tiles and
occupancies other than light hazard may require additional sprinkler heads at
Tenanrs cost. Additional costs may also be incurred for installing sprinkler
heads in ceilings other than standard ceilings.



•
The Tenant should identify any areas where water could damage equipment or other
items in the event of water flow. Computer rooms, etc. may require special fire
extinguishing and monitoring systems. Tenants requiring special systems and
monitoring points must provide an alarm signal to the Security Command Center
(SCC) which in turn will monitor and report any alarm activation. '





•    Building exit stairwells are configured with an·electric door unlock
system.
Stairwell doors are unlocked upon actuation by any fire life safety alarm
initiating device.


•
Full addressable Ionization and photocell type smoke detectors are mounted on
the ceilings of each floor as required by code. Manual pull stations are located
near points of egress as required. Teriant occupancies may require additional
detectors/pull stations due to the Tenant's renovation, which will be at
Tenant's cost. All fire alarm devices added by Tenant are required to be UL
listed, approved for use and building standard.





•
Alarm signal and voice communication devices are provided throughout the
building as required by code, in elevator lobbies, stairways, elevator cabs, and
at the entrance to e'ach stairway on each floor as identified in the Base
Building drawings. System compliance must be witnessed by the Fire Department
and the voice communication criteria require that occupants must be able to hear
the audio voice communication from any location within the Tenant's premises.
Any additional devices including amplifiers (if required) which may be necessary
for code compliance are to be provided and installed at the Tenant's cost.



3.8.    Building Access Control System
•
The Compuware Building has building perimeter control points for after-hours
access. After hours Tenant access to the building is by means of access card.
Access points are at the Main Entrance, Farmer Entrance and Gratiot Loading
dock.



3.9.    Building Standard Specifications and Materials
•    All materials must carry the· proper rating for NFPA, State and Local
codes.


•
Standard Partition Door Types (Cherry Veneer, natural with clear polyurethane
finish)





•    SMED LifeSPACE Demountable Door and Frame system, to match existing.




•    Fire Rated Doors at Core


Fabrication shall meet requirements of NWMA IS 1-80 Series, AWl and the
following:




Door Thickness: Cores:




Top S ile:

1%"


Solid construction of incombustible material meeting the fire rated requirements
for this Project.
-
4%" each for field cutting, of sufficient strength for securing
closures to doors without using through bolts exposed on
opposite side.







Bottom Stile: Side Edges:

Manufacturer's Standard


1%" thick hardwood, beveled 1/16" in 2" at lock and hinge edges.





Crossbands:    1/16" hardwood veneers under face veneers.
Premachined for Scheduled Hardware at Factory.




Clearances:


Door Finish:

Shall comply with fire rating requirements.


Cherry veneer





•    Hollow Metal Doors
Doors shall be made of commercial quality, level, cold rolled steel conforming
to ASTM A 366 or hot-rolled, pickled and oiled steel conforming to ASTM A 569
and free of scale, pitting or surface defects. Interior Doors face sheets shall
be not less then 20 gage.










13
Compuware Building
Office Tenant- Design Criteria & Construction Manual    8/12/13






.


•    Hollow Metal Frames:
Interior Hollow Metal Frames shall be either commercial grade cold-rolled steel
conforming to ASTM A366 or commercial grade hot-rolled and pickled steel
conforming to ASTM A 569. Metal thickness shall be not less than 16 gage for
frames that receive hollow metal doors (18 gage for frames that receive hollow
core wood doors). All fire-rated doors must have a visible label.


•    Door Hardware:
Locksets and latch sets are lever handle, with brushed stainless steel finish.
Schlage L-9000, Lever 18 Series


•    Building Standard Light Switches
To match existing


•    Building Standard Wall Outlet
Located on core only, 120 volt duplex type mounted vertically centered at 18"
from finish floor.


•
Raised Floor System Manufacturer: Hayworth Type: TecCrete (Corner lock)

Building standard supply air grills are floor type, compatible with TecCrete
Access Floor, and shall match existing.


•    Wall Base:
Johnsonite wall base conforming to Fed. Spec. SS-W-40a, Type 1, free of asbestos
and PCB, complete with pre-modeled interior and exterior corner pieces.




Style A:
Style B:

Straight type (no-toe) type for carpet locations
Caved type with 5/8" standard toe base for other locations





Sizes:    2%'' X 0.080


Color:    To be selected by Tenant Architect.
Edge Strips:    Vinyl of color selected by Tenant Architect. Primers and
Adhesives:
Waterproof, of types recommended by floor tile manufacturer for specific
material. Only No-VOC adhesives to be used.



•    Modular Carpet
Only modular carpet is to be used on access floor. REFERENCE STANDARDS: ASTM E84
- Surface Burning Characteristics of Building Materials
ASTM E648 - Critical Radiant Flux of Floor Covering System Using a Radiant
Heat Energy Source


FS DDD-C-95- Carpets and Rugs, Wool, Nylon, Acrylic, Modacrylic


FS DDD-C-0095- Carpet and Rugs, Wool, Nylon, Acrylic, Modacrylic, Polyester,
Polypropylene


FS DDD-C-1559- Carpet, Loop, Low Pile Height, High Density, Woven or Tufted with
Attached Cushioning


Light Fixtures are pendant hung indirect fixtures from Peerless in 4', 6' and 8'
incremental lengths


Sprinkler heads are fully concealed type with cover plates. NEW SPRINKLER HEADS
MUST BE FACTORY MUTUAL RESEARCH APPROVED AND CALCULATION DOCUMENTS MUST BE
PROVIDED.


Ceiling Tiles: Armstrong 24" x 24" x% Ultima Beveled Tegular HumiGuard Plus
Code 1911A


Grid System - Armstrong Ultima %


•    Partition Trim and Partitions
Where aluminum trim is shown, provide complete system of accessories that match
door frames. Include top caps, end caps, cased openings, and borrowed light
frames.


•    Wall Framing Materials
Interior Studs: Gee-shaped, punched web, hot-dipped galvanized steel (ASTM A446
G60), of sizes and gauges indicated on drawings.


Runner Channels: Hot-dipped galvanized steel, (ASTM A446 G60), unpunched webs,
1%" flanges, gauge to match studs.


Metal Angle: Angles with legs, hot-dipped galvanized, ASTM A668, G90, runners,
minimum 1 3/8" x 7/8", 18 gauge.


•    Ceiling Framing Materials
Ceiling Hanger Anchorage Devices:


Screws, clips, bolts, cast-in-place concrete inserts, or other devices
applicable to the indicated method of structural anchorage for ceiling hangers
and whose suitability for use intended has been proven through standard
construction practices or by certified test data.


For Load Supported: Devices shall be sized for 3 x calculated load supported.
For Direct Pullout: Devices shall be sized for 5 x calculated loads.
•    Gypsum Board
Provide 5/8" gypsum wallboard materials in accordance with manufacturer's
recommendations.


Standard Gypsum Board: ASTM C36, Regular, thickness maximum permissible length;
ends square cut, tapered or beveled edges.
15
Compuware Building
Office Tenant- Design Criteria & Construction Manual    8/12/13


Fire-Rated Gypsum Board: ASTM C36, Type X, UL rated; thickness as shown;
maximum permissible length; ends square cut, tapered or beveled edges.


Water-Resistant Gypsum Board: ASTM C630; water resistant paper faces; thickness
shown on drawings; maximum permissible length; ends square cut, tapered or
beveled edges.


•     Accessories
Corner Beads: USG "Dur-A-Bead" galvanized steel reinforcement for protecting
corners of gypsum board walls.


Size:     1 1/8" x 1-1/8"


Reinforcing Tape, Joint Compound, Adhesive, Water Fasteners: Of type recommended
by gypsum wallboard manufacturer to suit intended use. Joint compound and
floating mud shall be compatible with paints to be applied to gypsum wallboard.


Sound Attenuation Fire Blankets (Insulation Type 10): USG ''Thermafiber"
preformed mineral wool, ASTM C665, Type I, Class 25, friction fit type without
integral vapor barrier membrane; 2.5 psf density.


•    Fire Extinguishers (Abc Type) And Cabinets
Fire Extinguisher Cabinets (FEC): Existing FEC to remain.


•     Drawings
3 - Half-size sets 18" x 24"
1 - CD (in current CAD level)


•    Fan Powered Terminal Units (FPTU) Mode/Information:
Titus (Overhead), Model- DTQS, Fan Powered Constant Volume
Titus (In-Floor), Model- DLHK, Low Profile Fan Powered Constant Volume Titus
(Under Floor/Perimeter), Model- DTQS-ECM, Fan Powered w/ ECM Blower


•    Fan Powered Terminal Units (FPTU)- Controller!Temperature Mode/Information
Auto-Matrix, Controller Model- SBC-VAVrf
Auto-Matrix, Temperature Sensor Model- STAT3




4.    RECOMMENDATIONS


The intent of this section is to make recommendations to the Tenant, Tenant's
Architect and Engineer that will aid in preliminary plan preparation and
finalizing of construction documents. It contains information that will help
avoid complications and conflicts between Base Building and Tenant construction.


4.1.     Architectural
•     Partitions


The Building Tenant Standard Partition is a demountable partition, SMED
LifeSPACE. The walls are a part of the building system, including the
pressurized plenum for air delivery and cabling and the ceiling grid and tile.
Gypsum Wallboard (GWB) partitions may be used at the sparingly and when required
at the building core.


•    Building Standard Light Fixtures
Building Standard Light Fixtures are Peerless indirect, pendant-hung fixtures
in, lengths of 4', 6' and 8'. Special attention should be given to the ceiling
grid suspension system when planning the locations of the Building Standard
Light Fixtures. The ceiling grid system is fixed, in order to avoid additional
costs (i.e., cutting the main tees), and the light fixtures should be located in
a manner compatible with the system. The existing lighting system requires 2x2
grid.


Additionally, it is a requirement of the landlord that all light fixtures that
can be seen from the exterior (i.e. perimeter offices) must be oriented in the
easUwest direction or run perpendicular to each perimeter wall, to match the
current open office layout.


•    Building Standard Hardware
The Building Standard hardware utilizes a lever handle that is State ADA
compliant. Landlord strongly suggests the Tenant's Architect specify this
hardware in their documents. This will also result in an efficient keying
management system for the entire building. The building standard hardware is
Schlage.


•    Vapor Barrier
In order to preserve the integrity of the exterior wall vapor barrier, no
articles, or construction or final finish will be allowed to be attached or
penetrate the inside face of the exterior wall.


4.2.    Mechanical
•    Condenser water is available for self-contained 24-hour air conditioning
units.
Each unit must be supplied with a circulation pump, water regulating valve (or
valves as required to maintain operation with entering water at a temperature of
55° F or 85° F) and self contained BTU water meters or totalizing meters
indicating instantaneous and total consumption.


•
All conditioned air is delivered via the pressurized under-floor plenum, through
user-controlled floor diffusers. The tenant may relocate diffusers, as well as
provide additional diffusers, as required. New diffusers to match existing. Air
returns are located in the ceiling.







•    Conference Room HVAC


Conference rooms often require special zoning, air conditioning, ventilation,
and exhaust. Additional costs can be anticipated for rooms where high
concentrations of people are expected to exist. Additionally, care should be
taken not to locate sound sensitive areas such as conference rooms next to Base
Building
equipment rooms.


17
Compuware Building
Office Tenant- Design Critet:ia & Construction Manual     8/12/13


•    Lighting Locations and Ductwork
The Tenant Architect should coordinate the location of lighting with Base
Building ductwork and other building shell conditions. If possible, light
fixtures should be located clear of ductwork and Fan Powered Terminal Boxes and
sprinkler heads to avoid the additional cost of relocation.


•    Tenant Drapery I HVAC
The use of drapes is not a building standard and it is prohibited without the
landlord's prior approval. Existing shades should remain whenever possible. If
required, replacement shades must maintain opacity, openness and match existing
color.


4.3.     Structural
•
The Tenant Architect should coordinate any slab penetrations with the structural
drawings in order to avoid conflicts with the structure.



•    All coring is to be done before or after business hours.






•    The access floor can support a uniform load of up to 50 psf.




4.4.     Electrical
•
In order to preserve the integrity of the exterior wall vapor barrier, no
outlets will be allowed in the interior face of the exterior wall. The use of
in-floor monuments is recommended. Standard electrical to be provided via the
existing access floor. Landlord must approve location of any electrical outlets
on perimeter wall and column enclosures.



•
Multi-functional imaging devices can add significant load to the electrical
system and can require a significant number of dedicated circuits. Grounding
requirements are very critical for many of these systems. The Tenant should
insure that their Engineer is very familiar with these types of systems and
their related requirements.







•
Electrical design to provide dedicated circuits to computer equipment within
systems furniture. Dedicated outlets to be labeled as such. Landlord to approve
loads to systems furniture.







•    Low Voltage Systems






•
A white noise system is provided on each floor. The Tenant may use this system,
if desired, if not, the system should be left in place.







•
Any new annunciation system to be located to minimize any visual/audio
disruption to other tenants.



4.5.    Plumbing
•
Special Plumbing requirements such as sinks, washrooms, dishwashers, and
icemakers should be located near Base Building plumbing risers, to minimize the
length of service lines. Tenant taps for water, waste, and vent, are installed
in the plenum space on each floor for Tenant use.



4.6.     Finishes
•    All new carpet shall be modular due to the access floor system.


•    Only No-VOC paints or adhesives to be used in the Tenant space.






•    Existing ceiling grid to remain.






•    Landlord to approve the removal of existing glass entry doors to wings.






•
In order to maintain the prevention of surface water penetration, Tenant
build-out toilet rooms and wet areas (i.e. bathrooms, showers) require the
installation of a non-porous cove base between tiled walls and floors. It is
recommended to match landlord's existing design and installation of Schluter
Systems (Dilex-HKS) stainless steel cove trim for these conditions.









5.    TENANT PLANS AND DRAWINGS


Floor plans and schedules should contain (but not limited to) the following
information:


•
Location and type of all partitions, demountable and Gypsum Wallboard (GWB)
Drawings to graphically delineate between two types.



•    Location and type of all doors- with hardware indicated.






•    Location and type of glass partitions, windows and doors.






•    Locations of telephone equipment room.






•    Location of all electrical items- outlets, switches, telephone outlets and
lights.
Location and type of lighting and security system, including emergency lighting
along proposed path of egress.




•
Location and type of all equipment that will require special electrical
requirements, including system furniture in-feeds.



•
Location with per square foot and description of any exceptionally heavy
equipment or filing systems exceeding 50 pounds psf live load.





•    Requirements of special air condition or ventilation and diffuser location
plan.






•    Type and color of floor covering.






•    Location and type of wall covering.






•    Location and type of paint or finishes.






•
Location and type of plumbing, including special sprinkling requirements and
additional toilet rooms.





•    Location and type of kitchen equipment.






•    Location and type of low voltage systems, including TVAV, annunciation
systems.






•    Location and type of environmental graphics/branding.




Details showing


•    All millwork with verified dimensions and dimensions of all equipment to be
built-in.


•    Bracing or support for special walls, glass partitions, etc.






•    Slab penetrations.




6. SUBMISSION, REVIEW AND APPROVAL OF TENANT IMPROVEMENT PLANS ANDSPECIFICATIONS


6.     General


•
Following execution of a Lease, Tenant shall furnish a Space Layout Plan, three
(3) sets of Tenant Improvement Plans & Specifications to Owner including all
technical and design information relative to the Premises. The Owner shall not
be responsible for the accuracy, efficiency or sufficiency of said Space Layout
Package and Tenant shall be solely responsible for all technical and other

20


examinations of the Premises and shall be exclusively responsible with respect
to actual field measurements and a full review of all technical and engineering
requirements with respect to the Premises and construction therein. The Space
Layout Package contains the following:


A Space Layout Drawing of the Premises which will include: a floor plan showing
the dimensions of the Premises, column locations and sizes, utility stubs and
doors (if existing); a section drawing indicating height clearances and any
special conditions affecting construction; and general notes.


•    A Standard Project Detail sheet, which will govern with respect to all
work.
Said details shall be incorporated into Tenant's Improvement Plans and
Specifications for the Premises.


•
A Mechanical/Electrical Detail Sheet showing underground and overhead utilities,
schedules and standard mechanical/electrical details and notes.







•    Mechanical and Electrical Data Tabulation forms.






•
All prints, drawing information and other material to be furnished by Tenant to
Owner for Review and Approval, as required in this Exhibit, shall be address to:



Compuware Building c/o Hines.
One Campus Martius, 3-W Detroit, Michigan 48226
Attn: Michael McNally


•
Owner shall not be in any way responsible or liable with respect to the
accuracy, sufficiency, or feasibility of Tenant's plans and Tenant shall be
totally responsible for same.



•    Tenant is responsible for all Architectural and consultant fees.


•
As soon as possible after receipt of Tenant Improvement Plans, Owner shall
return to Tenant one set of prints and/or Owner plan review comments with its
suggested modifications and/or approval. If, upon receipt of approved Tenant
Improvement Plans bearing Owner's comments, Tenant wishes to take exception
thereto, Tenant may do so in writing, by Certified or

Registered Mail addressed to Owner, c/o Hines, Attn: Michael McNally, within ten
(10) days from receipt of Tenant Improvement Plans. Unless such action is taken,
it will be deemed that all comments made by Owner on Tenant Improvement Plans
are acceptable to and approved by Tenant.


•
If Tenant Improvement Plans are returned to Tenant with comments, but not
Bearing approval of Owner, said Tenant Improvement Plans shall be immediately
revised by Tenant and resubmitted to Owner for approval with ten (10) days or
their receipt by Tenant.



•
Owner's approval or inspection of any Tenant submittal is made for
identification purposes only and neither the Owner, nor its agents or employees
shall have any liability in any respect to any inadequacies, deficiencies,
errors or omissions or non-complying features contained in any or all of
Tenant's submittals or Owner's comments in respect to same.





6.2.     Plan Submission Requirements


•
All construction documents are to be submitted to the Landlord for review and
shall be delivered by Tenant or Tenant's Architect to Landlord's Property
Manager.



•    The following is a list of minimum design information and drawings
required.
This is not intended to be a complete listing of all requirements but is to
serve as a guide for submitting the Tenant's Construction Documents.






•     Architectural
Floor Plan (1/8" = 1'-0" minimum)
Reflected Ceiling Plan (1/8" = 1'-0" minimum) Furniture Plan
Sections, Details and Interior Elevations (as needed) Finish Schedule
Door and Hardware Schedule
Keying Schedule


•     Mechanical
HVAC Reflected Ceiling Plan (1/8" = 1'-0" minimum) Ventilation Schedule
Variable Air Volume Unit Schedule
Electric Duct Heating Coil Schedule (if applicable) Exhaust Fan Schedule (if
applicable)
Refrigeration Schedule (if applicable) Sections, Details (as needed)
Complete Heating and Cooling Load Calculations


•     Electrical
Electrical Floor Plan (1/8" = 1'-0" minimum)
Reflected Ceiling Lighting Plan
Light Fixture Schedule Panel Schedule Equipment Schedule
Distribution Riser Diagram


•     Plumbing
Plumbing Floor Plan (1/8" = 1'-0" minimum) Riser Diagrams (Isometric Drawing)


•    Fire Protection And Life Safety Plans


22


);>
Tenant or Tenant's Architect shall submit the completed Construction Documents
to the Landlord's Property Manager for the Landlord's Drawing Review in the form
of one (1) CAD & PDF CD- (Current Level) and three (3) sets of black and white
drawings. The delivery of the Tenant Constructions Documents to the Landlord's
Property Manager for review shall be considered by Landlord to constitute
Tenant's acceptance and approval of the drawings.



);>
Upon the completion of the Landlord's Drawing Review, the Landlord's Property
Manager will return one set of the Tenant's Construction Documents to the Tenant
or Tenant's Architect marked APPROVED, APPROVED AS NOTED, or NOT APPROVED.
Tenant or Tenant's Architect shall resubmit

the Tenant Construction Documents to the Landlord's Property Manager for final
review unless directed by Landlord's Property Manager that resubmittal of the
drawings is not required.




);>
The Tenant's Architect shall have the sole responsibility for compliance with
all applicable statues, codes, ordinances and other regulations for all work
performed by or on behalf of Tenant in the Premises. Landlord's Property
Manager's approval of Tenant's Construction Documents or work shall not
constitute an implication, representation or certification that such drawings or
work are in compliance with said statutes, codes or ordinances and other
regulations.





);> The Tenant Construction Documents shall be prepared by Tenant's Architect in
conformance with the Tenant's Lease, the Building Design Criteria and the
Landlord' s review comments.




Tenant or Tenant's Contractor(s) shall not proceed with any construction within
the Premises until Tenant's Construction Documents are complete and marked
APPROVED or APPROVED AS NOTED by the Landlord.




6.3. Tenant Improvement Plans and Specifications


•
Within thirty (30) days after receipt of the approved Tenant Improvement Plans,
Tenant shall deliver to the Owner three (3) set of complete and finished Tenant
Improvement Plans and Specifications, and one (1) in electronic PDF format and a
color and material sample board. Owner's approval or inspection of any Tenant's
plans and samples so submitted is made for identification purposes only and
neither the Owner nor its

agents or employees shall have any liability in any respect to any inadequacies,
deficiencies, errors or omissions or non-complying features contained in any or
all of Tenant's preliminary plans or working drawings and specifications or
Owner's comments in respect to same.










23


•
Tenant Improvement Plans and Specifications shall be prepared by a design
professional licensed under all applicable laws of the State of Michigan as
required and in strict compliance with the criteria and requirements as set
forth in this Exhibit.



•
Tenant shall reimburse Owner for coordination administrative and consultant fees
associated with plan review. However, Owner shall not in any way be responsible
or liable with respect to the accuracy, sufficiency or feasibility of Tenant's
plans. Tenant shall be totally responsible for same.







--------------------------------------------------------------------------------



7. CONSTRUCTION RULES AND REGULATIONS


7.1.    COMPUWARE BUILDING


HINES PROPERTY MANAGEMENT OFFICE Phone: 313-227-4848     Fax: 313-227-4860
General Distribution Email: Hines@Compuware.com


Tenant Portal Page: http:J/hines.awaremanager.com/compuware




NAME:     TITLE:     PHONE#:    EMAIL:          Michael B. McNally     General
Property Manager     313-227-5613 michael.mcnally@hines.com
Pete Rzotkiewicz    Manager Building Services    313-227-5616
pete.rzotkiewicz@hines.com Chris Hewitt    Engineering Manager     313-227-5611
     chris.hewitt@hines.com Leslie Wojcik     Project Accountant    313-227-9233
leslie.wojcik@hines.com




Kim Runyon     Receptionist    313-227-4848     kim.runyon@hines.com






Nancy Verstraete    Tenant Services Coordinator    313-227-5616     nancy.
verstraete@hines.com




Compuware Security Contacts:


Security Command Center    313-227-6111




Security
Joe Johnson     Director    313-227-7769     joe. johnson@comQuware.com






Please contact the Property Management Office by phone, email or through the
Tenant Portal Page for Information or requests including:


- Badge and Key Requests


- Construction Coordination and Scheduling


- Loading Dock Reservations


-Overtime Air-conditioning or Lighting Requests


-Parking


- Service Elevator Reservations


- Special Event Requests


- Work Orders






These construction rules and regulations are intended to insure the safety,
protection and welfare of all persons associated with construction in the
Compuware Building. Failure to observe these rules and regulations may, at the
discretion of Owner, result in the job being stopped and General Contractor or
Subcontractor being permanently suspended from working at the Compuware
Building.


7.2.     General Rules


a. Tenant's contractor must provide a safety program for review and approval by
Owner.


b. Tenant's contractor must utilize the Special Request Notice form for all
shutdown and general coordination requests. Special Requests will be reviewed
and approved by Owner as practical and appropriate.


c. Tenant is responsible for any and all actions of its Contractor, his
subcontractors and any employees, agents or representatives he may bring onto
the Building site.


d. No construction is to take place beyond the lease line.


e. Tenant has total responsibility for compliance with all applicable codes,
ordinances and the building classification for the specific occupancy type.


f.
Tenant's Contractor is not permitted to post company name or logo anywhere on
the project during any phase of the Tenant's construction.



g. The enclosed Building public toilets are not to be used by construction
personnel.


h. All work shall be coordinated with the general project work. At no time shall
Tenant's contractor impede Owner's work or operation of the Building.


i.
Any construction activity resulting in excessive noise, which would be
disruptive to the Building activities, must be completed after hours (7 PM - 7

AM) or as identified by Owner's Representative. Owner's Representative
reserves the right to order an immediate halt to any excessively noisy work.


J.
All delivery of construction materials shall be through approved access
corridors. Tenant shall be liable for any damages incurred by the negligence of
its contractor or agents and disruption of Building activities including
entrance drives and service areas caused by Tenant's failure to coordinate with
Owner.



k. Standard Project Details, as issued by Owner and as they pertain to Tenant's
Work, shall govern with respect to such work.


I.
The use of gas-powered or diesel tools and equipment are not permitted in the
enclosed Building.



7.3.    During Construction


a. Tenant Contractor's work area will be restricted to the Premises. No
construction will be permitted in other areas. Contractors must use the Premises
as a staging area for all construction, with the exception of the storefront
sign. At no time will pipes, wires, boards or other construction materials cross
public areas where harm could be caused to the public. The requirements of
"Occupational Safety and Health Administration" (OSHA) prepared by the
Department of Labor will govern. If Tenant fails to comply with these
requirements, Owner will cause remedial action, at Tenant's expense, as deemed
necessary by Owner to protect the public. No storage or office trailers will be
allowed on the site without Owner's written permission.


b. Certain instances may require Tenant's Contractor and Owner to enter other
Tenant's premises to perform necessary work. Arrangements for permission to
enter other tenant's premises must be made through Owner's Representative. Such
work must be performed at times when such other tenant's operation will not be
affected. Tenant shall be responsible for any incurred costs to accommodate
access.


c. Owner's structural elements other than floor slab may not be used for support
of any Tenant construction or equipment, without Owner approval.


d. All materials used for Tenant's Work will be maintained at all times within
the Premises. Under no circumstances can material, equipment or trash staging be
supported beyond Tenant's demised premises Tenant's or Tenant's Contractor's
material, equipment or trash. Owner reserves the right to clear the Building
area of any dirt or debris due to Tenant's construction and charge back to
Tenant therefor.


e. Tenant and Tenant's Contractor shall protect their work from damage and shall
protect the work of other tenants from damage by Tenant, Tenant's Contractor and
their employees and subcontractors. Owner shall not be held responsible for
damage done by tenants or their contractors.


f.
Building floors, neutral piers, storefronts and Owner's soffit must be protected
from damage by Tenant's construction. Any damage resulting from Tenant's
construction will be repaired by Owner at Tenant's expense.



g. Any electricity needed for work in the premises shall come from Tenant's
electrical service.


7.4.    Parking and Deliveries


a. Parking is available near the Building for Tenant's Contractor(s) and
construction related vehicles. Construction vehicles parked in unauthorized
areas will be towed at the expense of the owner of the vehicle.


b. Except when unloading materials at service entrances (15 minute limit),
Tenant's Contractor vehicles must be parked in designated areas. No


parking will be allowed in service areas. No vehicles of any type will be
allowed to drive on the sidewalk or park or stand at Building entrances.


c. All construction materials shall be brought into the Premises through service
or loading dock entrance(s), public entrances may not be utilized. Tenants that
are not adjacent to service or dock entrance corridors must make arrangements
with Owner's Representative to schedule deliveries through other areas.


d. Tenant's Contractor must provide to Owner's Representative a minimum weekly
material delivery schedule. A minimum 72 hour notice is required for all
deliveries subject to Owner review and approval.


e. Each Contractor will be responsible for the protection of the Building.
Plywood and visqueen protection is required wherever it is necessary to use
Building floors to deliver construction materials and equipment. Owner's
contractor at the cost of the Tenant causing damage will perform all repair of
damage to the Building.


f.     Only pneumatic filled rubber wheeled carts may be used in the Building.


7.5.     Security


a. Owner is not responsible for securing tenant spaces. b. All areas must be
secured nightly.
c. Security and/or Loading Supervision may be required at Tenant's expense.


7.6.    Trash


a. During Tenant's Work, Tenant's Contractor and/or the Tenant shall provide
trash removal service through designated areas as specified by Owner. Tenant is
responsible for placing trash in their own containers or those provided by
Owner, in the designated areas.


b. Should Owner provide trash containers, Contractor shall reimburse the
Owner for said service.


c. The Tenant shall not permit trash to accumulate within its area or in
corridor(s) or adjacent building space. It is the Tenant's responsibility to
remove trash daily and any construction dust that settles in the Building. If
the Tenant permits trash to accumulate or dust to settle in the Building, the
Owner will perform said work and charge the Tenant (including administrative
costs) for the incurred cleaning costs:


d. Under no circumstances shall Tenant or Tenant's Contractors make any use of
the compactors installed by Owner for the disposal of trash or construction
debris without prior written consent of the Owner during Tenant's construction
period.


7.7.     General Requirements


The following procedures must be followed by Tenant prior to the commencement of
work on the Premises:


•    Meet with Owner's Representative for pre-construction meeting.


•
Provide Owner with executed copy of Affidavit of Inspection and Acceptance,
which states that Tenant has inspected the Premises and is familiar with all
existing conditions and has field verified the dimensions.

It is Tenant's responsibility to notify Owner in writing of any discrepancies
noted in the Premises prior to the start of Tenant's Work.


•
Submit a copy of all government permits, licenses, or authority necessary to
permit or authorize the execution of Tenant's Work.



•
Submit Tenant Contractor's performance and/or labor and material bonds as may be
required by Owner to insure the faithful performance of Tenant's work in
accordance with the approved Tenant Improvement Plans and Specifications.



•
Tenant to provide a copy of filed Notice of Commencement and construction
schedule to include final completion, certificate of occupancy and opening
date(s).



•
Tenant's Contractor shall deposit a bond in the amount of $500 with Owner' s
representative to ensure that all construction trash has been removed.



•
Tenant must provide an itemized statement of estimated leasehold improvement
costs. (Schedule of Values)



•    Tenant's contractor must provide a comprehensive subcontractor list for
Owner review and approval.


•
Tenant must provide owner copies of all project construction and design
professional contracts.



•
Submit evidence of insurance as called for herein maintain, or cause its
Tenant(s) to secure, pay for and maintain, during continuance of construction
and fixturing work within Tenant's Premises, all of the insurance policies
required and in the amounts set forth herein. Tenant shall not permit its
Contractor(s) to commence any work until all required insurance has been
obtained and certified copies of policies have been delivered to Owner as set
forth below.















29


7.8.    Insurance Requirements


•
All such insurance policies required under this Exhibit, except as noted above,
shall include Compuware Corporation, its directors, officers, employees and
agents, Hines, and anyone else designated by Owner as additional insured.
Workmen's Compensation Insurance, Employer's Liability, and Commercial General
Liability shall contain an endorsement waiving all rights of subrogation against
Owner, Owner's Architect, and Owner's Agent(s) and beneficiaries.



•
The insurance required under this Exhibit shall be in addition to any and all
insurance required to be procured by Tenant pursuant to this Lease to which this
Exhibit is attached.



•
Certificates of Insurance shall provide that no change or cancellation of such
insurance coverage shall be undertaken without thirty (30) days written notice
to Owner.



•    Tenant's General Contractor and Sub Contractor's Required Minimum
Coverage's and Limits of Liability.


•
Workmen's Compensation, including Employer's Liability Insurance with limits of
not less than $2,000,000 as required by Owner and any insurance required by an
Employee Benefit Act or other statutes applicable where the work is to be
performed as will protect the Contractor and Subcontractors from any and all
liability under the aforementioned acts.



•
Comprehensive General Liability Insurance (including Contractor's Protective
Liability) in an amount not less than $2,000,000 per occurrence whether
involving personal injury liability (or death resulting therefrom)

and property damage liability or a combination thereof with a minimum aggregate
limit of $2,000,000. Such insurance shall provide for explosion, underground
coverage, collapse coverage and contractual liability coverage and shall insure
the General Contractor and/or Subcontractors against any and all claims for
personal injury, including death resulting therefrom and damage to the property
of others and arising from his operations under the Contract and whether such
operations are performed by any one directly or indirectly employed by any of
them.


•
Comprehensive Automobile Liability Insurance, including the ownership,
maintenance and operation of any automotive equipment, owned, hired and
non-owned in the following minimum amounts:



Property Damage liability $2,000,000.00


Bodily Injury, each occurrence $2,000,000.00


•
Such insurance shall insure the General Contractor and/or Subcontractors against
any and all claims for bodily injury, including death resulting therefrom and
damage to the property of others arising from his operation under the Contract
and whether such operations are performed by the General Contractor,
Subcontractors or by any one directly or indirectly employed by any of them.



Contractor's Excess/Umbrella Liability Insurance


•
Contractor shall provide Owner's Excess/Umbrella Liability Insurance as will
insure Owner against any and all liability (or death resulting therefrom) and
property damage liability of others or a combination

thereof which may arise from work in the completion of the Premises, and
other liability for damages which the General Contractor and/or Subcontractors
are required to insure under any provisions herein. Said insurance shall be
provided in minimum amounts as follows:


Excess/Umbrella Liability Insurance each occurrence $6,000,000.00






•
All Tenant Construction Contractors must meet the following insurance
requirements:



a)     Workers Compensation
[In kind and amount as prescribed by statute]




b)     Employers Liability


c)     Commercial General Liability


d)     Commercial Automobile Liability e)     Umbrella Liability
 

$2,000,000


$2,000,000


$2,000,000


$6,000,000



SAMPLE COl






AE D    CERTIFICATE OF LIABILITY INSURANCE     DOTE -UIII'nTI}
I
....,.,.,.,.,.    THIS C£R1TFICATE IS ISSUEO_ AS MATTER OF lfffORMAnmc
ame of company Pr-: ::iuct.ng Ce:rtl[ic-a.te    ONLY AND CONFERS NO RI HTS UPON
THE CERTIFICATE
Add:resa     HOLDER. THIS CERTIFICATE DOES HOT P.MENG, EXTEND OR
Pl1ane. Fax ar,cl e;r,a1i address    ALTER THE COVERAGE AFFORDED BY THE POLICIES
BELOW.
I-    fNSURERS AFFORDING COVERAGE    NAICI
INSURED    NS..fllt"ll<
:Naw:.e o[ lnP,•Jred
Atid;:-ess    fiSUlER i!<_
C: N9..RE.J<O:
NS\I.t\E.Ii:E:
COVERAGES
THE PQIJCIE'3 OF SUI'tAHCE ti3TEO 8<5LIJW H'.'•'E BEEN IGSLEO TO ll1E l>lSU!'IEO
ED /ABa!IE fCf! Tt£ POUCY PERIOO INiJlCATED. 1Kll"V(Ill1GT...I>ID!t4G
Ntf RE•JUIREMfi'IT. TEF<Io! 00 CONDITION •OF !.N'f CONTAACT OR O'THER DOCUMEI<IT
wmi RESPECT TO WHICH llfi.O CERTIFICATE IIAY 51: ISSUED OR
,v.,Y PE!\TAIN.THE INSURANCE MFORD€iHJY lHE l'OUCIES OEXRI5ED HEREIN IG
I:.;     TYI'£0FN!WWle£    roucl-IIER SUBJECT TO .-..L Tt!E TERMS, EXCLU$1014$
AND COtoiOITIOtiS OF SUCH
l'DUCIE• .-.GGI'!EG'\TE LIMITS Sti::M'tMol.'I' K..VE BEENl'IEDLICEO BY Rldi) CS.
";.!;: "' """TEI_,M"'l    I.Rrr'
t UAIILITY    'E.ICJ.i oc::Gt.lfiP..ENa!    2 ,·:oo,.:: o o
'
,_! «UU.OE"""Jl'II.W8U"V    li0¥Ja'Ei.    II
,...- U"'-'11101 '1-"'E O:CUR    •.'ED EXl'!_N'l_c.ne """""-•
'L l;'DVII'UU'n' '    2 GC=::l 4 {J00
'






PQJt'N'
 



.ze;r-     t.>OC

"L.."t11n    2,(lO ,llOO
·0.."'1\..af'/Ql    l,il.:l<J,COO





LW!IUTY    O:;IOIEjNEC BINOLE.L.MT
·:&iJ i)
m>!-    I!CQI..Y" .,.
•F: e'.....,.•)
-
>OEJI.UD Al:t"'5
"USfY
(fe':r.:d:S!:fdl


!- t.eo.'IIJTO!l

'     '2r\iCO,OOO


INIYJUT'O
l>lL 011:£0"-
1 .. FlED -.tn'O$    .coo..y
 

DMW:E
l,· "e'l
 

'    21J{10,.UOO



HEUA8onY    x.rro CH.. - EA.ACCCEMT
:AH'f J.JTO    CTIEJil'N •4    El\M::IC
."'UT'' u :
l<lO I
El(CE>WIIIlR!U.AllaLrJ'(     EACH OCClll'IRERCE    6 OQQ l!OU
CICC..ft. o .c:LoV· -13    NJORE.GAtt


J
I


X WOfU'tSt.a COFB 4'UTK:IN AM:
a.l.t:.rrEitl"li.IASLrT'f
m'I IErCRP,WOEI< atl!"!.'!;    .E...LE iDEN.T    2,.GCO.. DOU
.EM:IER.EJ(Cl.I..JOI!!O'";


,F.,E..W.._L.-
ma..'$1JNB

ELCIS<ASE • fii'>_e!_.F'L()YE    CQ:IJ .. UOO
E..L. C105£AIE • I'Ctll:'l' Ul.tl' I    2, il,,'l00





DEIC'RfP.'TK!IH OF OPERAllOMI r LOCirillOifl ( VEH1CLEI r EXCLUIIONADDED BY
91IEIIE.tfT /IPEOIAL. fRC!illfON8
Hin 2 Detrof t s rvlcea. Li£     Ccmpuwsre Corparat.t'!Jn, One campus Ianius,
Detroit MI 4922(,. ard Rlne2
'
lntereet Ulml.ted Partr: e-rsh.lp are :oddltlcnal insured!! lrl regards to the
General Llai::111'ty.


CERTIFICATE HOLDER     CANCELlATION


l nee Petrol l
services, LLC
Or:.e C:a:mpue M,3 r t l'IJS
Detrojf: Hr ,fa: · &

.-SfD.l.D AHf OF ll£.&iiO'OEIQRBED P0L1:1E1 l!E t:N«:B1.Sl aK'RE: 'THir:.
Q..n;: ,.ER.EOF, Tl4E II tUIIO llfiUAER 'MU iTO -.    .J!. oo;n
HC.mCE: TO "'.f'HE CEFmF1CA'J'E Ma...DeR W.MED TOnELEFT,IBiUT FTO DO 10 J.HAU.
...OlE NO· OBt:IOII!l10Ht.IAIIILm'" Of MfV' KIND lWOM THE IN" .    rn M"EHTt OR
ATl'IU.





7.9. Building Address Information
•
Mailing Address: Tenant Name

One Campus Martius Suite#     _ Detroit, MI 48226


• Street Address:
1044 Woodward Avenue
Suite#     _
Detroit, MI 48226


7.10. Building Hours and Information
•    Atrium Public operating hours are Monday through Sunday 6:00 am- 10:00 pm.


•    Gratiot Loading Dock hours of operation are Monday through Friday 6:00 am -
6:00 pm. Authorized tenants and contractors may utilize the Loading Dock for
after-hours delivery and service elevator access by reservation only. After
hours access may require security supervision at Tenants expense.


•    All persons must have a building access badge displayed at all times.


•
Tenant must submit with advanced notice Contractor building access badge
requests to Property Management during normal business hours (8 am - 5 pm).



7.11. Service Elevator (s) and Loading Dock
•
All building deliveries must be made through the loading dock and service
elevators. There are two (2) service elevators which can be accessed from the
loading dock during normal business hours Monday through Friday 6:00 a.m. until
6:00 p.m. The service elevators are access card controlled.



No deliveries should be made through the main lobby doors, hallways, or
passenger elevators.


•
During normal business hours, the elevators are available on a first come, first
served basis. For after hours or weekend use, an advanced notice written
reservation request must be provided to Property Management. Additional costs
may be incurred by Tenant should building dock security supervision be required.



Elevator
No.
Dimensions
Levels
Lbs. Cab
Speed
Service
201
5'-5"x11'-9"x12'-0"
82 - Penthouse
4,000
500 FPM/Cable
Service
202
5'-5"x11'-9"x12'-0"
82 - Penthouse
4,000
500 FPM/Cable



•
The loading dock is located on Gratiot near the southwest corner of Gratiot and
Farmer. Access to the dock is available from Gratiot, a one way, west bound,
two-lane street.





•    Dock Dimensions




Truck
4 Bays
Ramp to dock
Dock surface

Dimensions
14' (H) X 45' (L)
4' (W) X 34' (L)
4' (H)



Comments
Clearance height and bay length
From top of ramp to bottom From truck bay floor to dock surface





•    A dock attendant is on duty to assist with deliveries from 6:00 am until
6:00 pm
Monday through Friday. All delivery personnel are required to check in with the
dock attendant and should be prepared to present the following information:
> Tenant for whom the delivery is intended
>    Floor number and suite number
> Approximate amount of time needed for delivery
> Keys for vehicle
> Acceptable proof of identification


7.12. Site Visits
•
During construction, visits to the site or the Leased Premises by the Tenant
should be limited and coordinated through the Tenant Construction Manager.
Proper safety regulations must be adhered to.



7.13. Keying Schedule
•
The schedule should be prepared by Tenant's Designer and indicated on Tenant's
Plans and coordinated with the Tenant Construction Manager and Landlord for
implementation.    ·





8. COMPLETION AND CLOSE OUT


a. Owner shall have the right to perform, on behalf of and for the account of
Tenant, subject to reimbursement or the cost thereof by Tenant, any and all of
Tenant's Work which Owner determines in its sole discretion should be
performed immediately and on an emergency basis for the best interest of the
project, including without limitation work which pertains to mechanical, fire
suppression, general utility systems, and removal of unduly accumulated
construction materials and debris.


b. Tenant shall contact Owner's Representative prior to completion of the
Premises to arrange for final inspection. Final inspection will consist of an
on-site walk through conducted by Owner's Representative. A punch list will be
issued by Owner and completed in a timely manner by Tenant's Contractor.


c. Tenant is responsible for securing a Certificate of Occupancy from
governmental authorities.


d. Upon the completion of the Tenant's Work, copies of warranties (two year from
date of store opening) on all work and equipment shall be provided to Owner by
Tenant. All warranties relating to mechanical and electrical systems shall be
extended to Owner.


e. Tenant must complete and provide all required close out items as identified
in the Tenant Close-Out Matrix.


f.
Owner will withhold final disbursement of any applicable Tenant Improvement
Funding until all Tenant Close-Out Documentation has been provided and approved.





9.    GLOSSARY OF TERMS


Raised or Access Floor is a type of flooring supported by a metal grid. Raised
flooring
can be removed in pieces to allow for cabling, wiring, and cooling systems to
run under the floor space. Compuware's system is manufactured by TecCrete, and
serves as an under floor air management solution. The space below the floor is
pressurized. The space below the floor is typically 15" deep. Return air is
captured through the ceiling plenum.


Architectural Punch List is prepared prior to Substantial Completion by the
Tenant's Designer, in conjunction with, to the extent desired by Tenant, the
Tenant's Designer, the Contractor and Tenant Construction Manager, and shall
consist of a list of unsatisfactory or incomplete architectural items not in
accordance with the Contract Documents.


Base Building is the entire building as described by the plans and
specifications prepared by


Base Building Systems refers to all Building mechanical, electrical, plumbing,
structural, life safety, fire protection, and access control systems in the
entire Compuware Building project.


Building Standard Improvements are those Tenant Improvements specified in
Section V, "Building Standard Improvements" and as defined in the Lease.


Tenant Construction Manager refers to the representative of the Tenant
responsible for assistance with the coordination of the design and construction
of the Tenant Improvements and occupancy of the Tenant.


Contractor is the construction firm engaged by Landlord or by Tenant to
construct the
Tenant Improvements per Tenant's Plans at the Compuware Building.


Field Report is prepared by Tenant's Architect or Engineer and shall consist of
a list of unsatisfactory or incomplete architectural, structural, mechanical,
electrical, or plumbing items not in accordance with the Contract Documents.


Hines Interest Limited Partnership is the Landlord's Representative.


Landlord shall refer to and is represented by Hines Interest Limited
Partnership.


Landlord's Construction Manager refers to the on-site representative of the
Landlord responsible for building construction and Tenant's build out at the
Compuware Building.


Landlord's Contractor is the construction firm engaged by Landlord to construct
the Base
Building work at the Compuware Building.








Landlord's Engineer is the engineering firm(s) retained by Landlord to perform
Base Building mechanical, electrical and plumbing design services and review
(Landlord's Mechanical/Electrical/Plumbing Engineer) or structural design
services (Landlord's Structural Engineer).


LF is lineal foot.


Contractor is the construction firm engaged by Landlord or Tenant to construct
Tenant Improvements per the Tenant Plans at the Compuware Building, and is
directed by Landlord's Tenant Construction Manager on all construction related
issues.


Tenant refers to the party defined in the Lease as the Tenant or Tenant's
authorized representative for matters pertaining to the design and construction
for the Tenant Improvements.


Tenant's Contractor/Consultant is the firm contracted by Tenant to design,
construct, supply or install any portion(s) of the Tenant's Improvements which
is stipulated to be outside of the Contractors scope of work.


Tenant's Architect is the space planning/interior design or architectural firm
retained by Tenant to design the Tenant Improvements and to be responsible for
preparation of the architectural portion of the Tenant Improvements and
coordination of the architectural with the engineering portion of the documents.
This firm typically will handle office space program layout, lighting,
electrical and plumbing layout, finish schedules, any millwork, architectural
design and detailing, furniture selection and placement, and field observation
during construction.


Tenant's Engineer is the firm retained by Tenant to design the mechanical,
electrical, and plumbing portions of the Tenant to design the mechanical,
electrical, and plumbing portions of the Tenant Improvements and to prepare for
it.


Tenant Improvements are the Building Standard Improvements and Tenant Extra
Improvements to be constructed within the Leased premises as defined in the
Construction Documents.


Tenant Space Plan is the work prepared by Tenant's Architect in developing the
scope of the Tenant Improvements and should contain, at a minimum, the
information required by the Tenant and Landlord to approve the floor layout and
authorize preparation of the Construction Documents.


Tenant Construction Documents are the detailed drawings and specifications
produced by Tenant's Architect, and Tenant's Engineer necessary to price and
construct the Tenant improvements and to obtain the necessary building permits.
Construction Documents are prepared after completion and approval (by Tenant and
Landlord) ofTenant Space Plans.


USF is Usable Square Feet of space.












COMPUWARE BUILDING: HINES




TENANT/TENANT CONTRACTOR CLOSE-OUT REQUIREMENTS MATRIX






Tenant:




Received    Approved
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



1
2
3
4
5
6




7
8
9
10
11
12
13
14
15












16
17




18
19
20
21
22
23
24
25
26
27
28
29

Contractor:






Certificate of Occupancy
Certificate of Substantial Completion from Design Professional Final acceptance
from HVAC/Mechanical Engineer of Record Final Acceptance from Electrical
Engineer of Record
Final Acceptance from Landlord Representative
Provide Full Unconditional Waivers of Lien from all entities
Provide "as built" record set: hard set and electronic
(Auto CAD & PDF in CD Format)
- Mechanicai/HVAC
- Electrical
- Plumbing
- Fire Protection
- Telecommunication
- Security and Life Safety
- Architectural Construction
Provide (3) sets of 0 and M binders for all equipment/gear provided












Provide necessary training sessions for any new equipment provided Provide (2)
copies of the architectural contract documents issued by design professional
containing all Bulletins, Change Orders, AWOs, etc.
Provide Balance Report (airside) Provide Balance Report (hydronic) Provide meter
verification for all meters Provide Commissioning Reports
- Mechanicai/HVAC
- Electrical
- Plumbing
- Fire Suppression
- Fire Alarm
Return all contractor badges issued by landlord
Close-out and return any construction keys provided by landlord
Provide any necessary keys to allow landlord access to all areas





(Ses other side for instructions for use)


Special Request:
(72 Hour Notice Required)


Hines ContacllProject Manager:     Date:

Hines




TENANT INFORMATION Company name:
 

Contact Person:





Phone#     Fax#     Email:     




CONTRACTOR/VENDOR Company name: INFORMATION
 

Contact Person:


Phone#

Email:



Floors:     JWing:    I Other:     I Date:     I Start Time:     j EndTirne:


Scope of Work:


0 Additional Information Attached


Nature of Request (ched<: only lho.se that apply)


D Service Elevator Reservation Start: End:
D Keys I Card Request:
D Isolate Smoke Detection Start: End:
0 Isolate Sprinkler System Start: End:
D Isolate Fire Riser Start: End:
 
 
D Isolate Domestic Cold Water Start: End:
 
DAccess to Electricaf Closet Start: End:
D Isolation of ElectricalPanelfor Power Tie In Start: End:
D Request Security Officer: Start: End: Meeting Time: Location:
D Engineer Assistance: (i.e. Core Drilling'UtiHty Water, Etc):
D Utility Interruption: (i.e. Gas, Electric, Etc.):
D HoiWork Permit (Contractor to submit Hot Work specifics in separate document
for review & approval).



j Bill To: I D Tenant:     D Landlord:


Office Use
Hines Work Order No:     I Outlook Work Notification Completed by:


Addilional cc:
 
Approvals:
D Engineering


By:
D Property Manager


By:
D Security


By:

NOTE. For requests that reqwre Hrnes Engmeenng DSS/stunce or Compuware Secunty,
standard hourly roles apply.






(Seil. ather side for in'stmctionsfi:wuse)    Revised 04i15/1010






--------------------------------------------------------------------------------



SPECIAL REQUEST FORM -INSTRUCTIONS FOR USE
All coordination with the Landlord is handled through the use of the Special
Request form. All request forms must be submitted to the Landlord from the
Tenant, at least 72 hours prior to the start of any work. More complicated
requests wilf require more advanced notice; please plan work accordingly. The
Landlord will issue a Security Request in Adobe with a copy to the Tenant
indicating approval, and then work can begin. Tenants are required to notify
their contractor/vendor of approval. No work is to start prior to the Landlord's
written approvaL
This form should be submitted by the Tenant to the Hines Property Management
Office via email at hines@compuware.com or fax at 313.568.5628. Requests should
only be submitted by a Tenant; any request submitted by a Contractor or Vendor
will be rejected.


For larger projects where multiple Special Requests are expected, a Hines
Project Manager will be assigned to coordinate directly with the Tenant. Call
Hines at 313.227.4848.




Special Requests are required for the following work:


1. Connection to building utilities
2. Floor coring
3 Scheduling inspections and testing with the Landlord
4. Lock cores and keys
5 Access into areas outside lease lines
6 Access into Secured Building Areas (see below) including Electrical Closets,
Phone Closets, Electrical Primary Rooms, Mechanical Equipment Rooms (MER),
Mechanical Floors, Fire Pump Rooms, Fan Rooms, Generator and Generator Related
Rooms
7. Scheduling delivery of over-sized items into the building
8. A request for spedal usage of an elevator
9. Notification to the Landlord of work to be pertormed after hours and/or on
weekends
10. Any activity which requires a security officer to be present
11. Any item that is a disruption of public safety
12. Any item listed on the form
'13. Any heat or spark producing activity
14. Any activity that may compromise, interfere with, or trigger Fire Alarm
System
15. Installation of data, Internet, telephone, cable, radio frequency or
security systems and associated wiring and devices.


Access lnto Secured Building Areas llncluding electrical/phone/data closets):


This requires a Special Request form, a Hold Harmless Agreement (filed annually)
signed by the contractor/vendor's authorized company signatory, as well as a
Certificate of Insurance for the contractor/vendor providing the service within
the Secured Building Area. See Hines Design and Construction Manual, Forms
section; or Hines Tenant Information Manual, Forms section for blank Hold
Harmless Agreement and minimum insurance requirements.


A Special Request will need to be provided each time access is requested,
however the Hold Harmless
Agreement and Certificate of Insurance will remain on file for one year for each
contractor/vendor. If the
access request is for a different contractor/vendor, a Hold Harmless Agreement
and Certificate of Insurance for each company will be required.






NOTE: For requests tl1at requke Hines Engineering assistance or Compuware
Security, standard hourly rates apply.


EXHIBIT "D"






Tenant's Rules and Regulations












































































































































































D-1


[exhibit1023image3.gif]
































COMPUWARE BUILDING
ONE CAMPUS MARTIUS DETROIT, Ml48226


















Tenant Rurles & Reguliations


















Hines
Property Management Office
Located on 3 Woodward
313-227-4848


















THE TECHNOLOGY
PERF'ORMANCE COMPANY






Compuware Security Command Center Office
Located in the Atrium Farmer Street Corridor
313-227-6111




Tenant Rules & Regulations
Compuware Building






TABLE OF CONTENTS






1. Welcome To The Building
..........................................................................................3


2. General Information
...................................................................................................4
2.1.    Building Address Information
.........................................................................4
2.2.    Contact Information
........................................................................................4
2.3.    Building Hours of Operation and
Access........................................................5
2.3.1.     Hours Of
Operation.......................................................................5
2.3.2.     Building Entrances
.........................................................................6
2.3.3.    Building Access
............................................................................7
2.4.    Building
lnformation........................................................................................8
2.4.1.    Access and Egress Points
............................................................8
2.4.2.    Elevators
.......................................................................................9
2.4.2.1.     Passenger Elevators
......................................................... 9
2.4.2.2.    Service Elevators
.............................................................. 9
2.4.2.3.     Parking Structure Elevators
..............................................9
2.4.2.4.    Child Development Center Elevator..................................9
2.4.2.5.    Wellness Center Elevator
...............................................10
3. Tenant Services
.......................................................................................................10
3.1.    Visitor Policy
.................................................................................................10
3.2.    Tenant Service Requests
.............................................................................10
3.2.1.     Comfort Control - HVAC
............................................................ 10
3.2.2.     Door Hardware and Keys
...........................................................11
3.2.3.    Electrical- Light Bulb
Replacement...........................................11
3.2.4.    Equipment Repairs
.....................................................................11
3.2.5.    Plumbing
.....................................................................................
11
3.2.6.    Contractor Scheduling
................................................................12
3.2.7.     Insurance Requirements Group 1.
...............................................13
3.3.    Janitorial Services
........................................................................................14
3.3.1.     Waste Removal
..........................................................................14
3.4.    Deliveries......................................................................................................15
3.4.1.    Loading
Dock..............................................................................15
3.4.2.     Moves and Large Deliveries
.......................................................16
3.5.    Parking Garage
............................................................................................17
3.5.1.    Parking Plans & Reserved Areas
...............................................17
3.5.2.    Hours of Operation
.....................................................................18
3.5.3.    Parking Access
...........................................................................18
3.5.4.     Parking Rules & Regulations
......................................................19
3.6.    General Building Rules and
Regulations......................................................21




Tenant Rules & Regulations
Compuware Building




4. Amenities
.................................................................................................................22
4.1.     ATM's
...............................................................................................-...........22
4.2.    Market Place Cafe
........................................................................................22
4.3.    Wellness Center
...........................................................................................22
4.4.    Child Development Center
...........................................................................22
4.5.    Detroit People Mover Station: Cadillac Center
Station................................22
4.6.    Retail: "The Shops at
Compuware"..........................................................23
4.7.    Public
Telephone..,.......................................................................................23
4.8.    U.S. Mail Drop Box
.......................................................................................23
4.9.    Building
Security...........................................................................................23
4.9.1.     Concierge Desk
..........................................................................23
4.9.2.     CSO
Desk...................................................................................23
4.9.3.    Security Command Center
.........................................................24
4.9.4.    Emergency Phones
...................................................................25
4.10.     Emergency Procedures and Evacuation Plan- See Exhibit A
...................25


Exhibit A - attached






--------------------------------------------------------------------------------





Tenant Rules & Regulations
Compuware Building




1. Welcome To The Building
•    Building Systems
A highly efficient, computer-controlled heating, ventilating, and air
conditioning
(HVAC) system automatically directs the climate control system. The multi-zone
control units lower operating costs and provide flexibility to meet a variety of
requirements for conference rooms, computer rooms and after hours use.


The Compuware Building also features extensive life safety systems. Each floor
has sprinklers and is equipped with complete fire and smoke detection; the
building also features an alarm/voice communication system, pressurized
stairwells, and a public address system. Life safety systems are computer­
controlled and monitored 24 hours a day, 7 days a week and supported by an
emergency generator. After hour's entry to the lobby, parking garage, and
building elevators is strictly controlled through a card access system and
monitored by electronic surveillance equipment and the Building Security Staff.


•    Building Security
The building maintains a security staff of professionals 24 hours a day, 7 days
a
week. The Building's Security Command Center (SCC) is located in the Atrium and
is equipped with a computer controlled system for monitoring building systems
including: access control, video surveillance, life safety, elevators, parking
and mechanical. Security officers continuously monitor these systems and are
prepared to facilitate appropriate responses as required.


•    Hines Property Management
The Property Management Office is located in the building and is responsible for
the facilities systems and day-to-day operations. Property Management can
respond, support and/or facilitate most tenant requests. Property managers,
engineers, and maintenance personnel are dedicated to the highest standards of
personal service and are located on-site during business hours and are on-call
after-hours. Tenants should contact the Property Management Office for any
requests, issues or general assistance.


•    Tenant Portal
The Tenant Portal may be used for submitting all work order request(s), resource
reservations including the loading dock and service elevator(s) as well as
access badge and key requests. Please save the following Portal link to your
favorites: http://hines.awaremanaqer.com/compuware


The Tenant Portal will also be used as a platform for sharing general building
and event information including tenant documents Events and the Building
Emergency Procedures.






--------------------------------------------------------------------------------



Tenant Rules & Regulations
Compuware Building




2. General Information
2.1.    Building Address Information


Mailing Address
Tenant Name
One Campus Martius
Suite#     _
Detroit, MI 48226


Street Address
1044 Woodward Avenue
Suite#     _
Detroit, MI 48226


2.2.    Contact Information


Hines: Property Management Office
The Property Management Office is located in the building
Main Number    313-227-4848
Fax Number    313-227-4860
General Email Address    Hines@Compuware.com
Tenant Portal    hines.awaremanager.com/compuware


Name
Title
Contact Information
Michael B. McNally
Property Manager
Ph: 313-227-5613
Michael.McNally@Hines.com
Pete Rzotkiewicz
Building Services
Manager
Ph: 313-227-5616
Pete.Rzotkiewicz@Hines.com
Chris Hewitt
Engineering
Manager
Ph: 313-227-5611
Chris.Hewitt@Hines.com
Leslie Wojcik
Project Accountant
Ph: 313-227-9233
Leslie.Wojcik@Hines.com
Nancy Verstraete
Tenant Services
Coordinator
Ph: 313-227-5615
Nancy.Verstraete@Hines.com
Kim Runyon
Receptionist
Ph: 313-227-4848
Kim.Runyon@Hines.com



Building Security
Security Command Center (SCC)     313-227-6111
Located in the Atrium near the Farmer Street Entrance.


Concierge's Desk     313-227-4887
Located in the Atrium near the Main Entrance.




Emergency Numbers Police Emergency Medical Emergency Fire Emergency
 

911
911
911



Tenant Rules & Regulations
Compuware Building




NOTE:
The Building vanity address is the Compuware Building, however in an emergency
situation the street address of 1044 Woodward Avenue should
be provided to fire and/or police department personnel.


2.3.    Building Hours of Operation and Access
2.3.1.    Hours of Operation
Tenants have access to the building 24 hours a day, 7 days a week through use of
their access card at specific entrance points.


Atrium Public Hours of Operation
Monday - Sunday    6:00 AM - 10:00 PM


Loading Dock
Monday- Friday (Dock Attendant)    6:00AM to 6:00 PM
6:00 PM to 6:00 AM    Access by Reservation only




Saturdays, Sundays
Holidays

Access by reservation only
Access by reservation only



Tenant Rules & Regulations
Compuware Building




2.3.2.    Building Entrances
Woodward Main Entrance
Public entrance, after hour's entrance by access card.


Monroe Entrance
Public entrance, no after hour's access.


Farmer Street Entrance
Public entrance; after hours entrance by access card.


Level 2 Pedestrian Connector Parking Structure Entrance
Tenant entrance located on Level 2 of the parking structure adjacent to Farmer
Street. The enclosed connector is card access only and provides direct access to
the buildings 2nd floor Monday - Friday 5:00 AM to 9:00 PM and is closed on
weekends.






















GRATIOT


















































Woodward
Main Entrance

Monroe Street Entrance




CSO Desk



Tenant Rules & Regulations
Compuware Building




Level B1/82-Below Grade Parking Areas
Compuware, Reserved and Child Development Center (CDC) below grade parkers may
enter the building using the passenger elevators located in the Woodward
elevator bank.


Loading Dock
The loading dock is located in the building on Gratiot adjacent to the Southeast
corner of Farmer. The loading dock pedestrian door has an access card reader and
a call box for tenant deliveries.


2.3.3.    Building Access
Access Cards
Tenants must use their access card for entry to tenant specific building areas:












Tenant Rules & Regulations
Compuware Building




2.4.     Building Information
2.4.1.     Access and Egress Points


















(I)
:::::1
c:
(I)
>
'0...
ctl


'0
0
0
3:


















Main
Entrance






Stairwells
The Building contains four emergency stairwells on each floor:
two on the Woodward side and two on the Monroe side. These stairwells have a
2-hour fire rating and are pressurized in the event of a fire emergency to
provide smoke-free passage to the base of the Building.


Stairwell doors are equipped with card access readers on each floor and remain
locked other than in the event of a fire life safety emergency. You will not be
able to use the emergency stairs for floor-to-floor travel unless your access
card is programmed for use on specific floors.


An Evacuation Plan is posted at each of the emergency stairwells and in the
Child Development Center, Wellness Center and Cafe.


REMEMBER; DO NOT USE ANY OF THE ELEVATORS in the event of a fire emergency.


Tenant Rules & Regulations
Compuware Building




2.4.2.    Elevators l;i11)!11!i\\.l
The Building maintains an onsite elevator technician Monday through Friday from
9:00 am to 5:30 pm.


2.4.2.1.    Passenger Elevators
The Building is serviced by 16 passenger elevators in two
elevator banks located in the center core. The Woodward and Monroe elevator
banks each contain 8 elevators. The Monroe elevators provide service from the
Atrium to the


151
h

floor. The Woodward elevators provide service from


the B1/B2 parking levels to the 151
h

floor.





2.4.2.2.    Service Elevators D
There are two service elevators located in the Woodward
wing of the Building.
Service elevators are card access controlled and are available for authorized
use on a first

come, first served basis, 24 hours a day, 7 days a week.


Service Elevator Dimensions and Floor Service Levels
Area
Dimensions
Comments
2 elevators
Opening 48 " (w) x 8' (h)
4,000 lbs each
Each car
5' 9"(w) X 7'6"(d) X 9'5"(h)
 
Elevator 201
Services Levels B-2 through Level 16 from
the Dock. Does not open at Grade Level.
Elevator 202
Services Levels B-2 through Level 16 from
the Dock. Has a second door for Grade
Level service.



All Building deliveries must be made via the service elevators. Authorized
tenants and contractors may use the service elevators and loading dock for after
hours (5:00 pm
- ?am) use or utilization in excess of 30 minutes by
reservation only. Tenants must submit a written reservation request to Property
Management for approval. After hours access may require security supervision at
Tenant's expense.


2.4.2.3.    Parking Structure Elevators
Four garage passenger elevators located on the Northwest
side of the parking garage serve parking Levels B-2 through 10. Elevators are in
operation 24 hours a day, 7 days a week. Access to the B1/B2 parking levels is
restricted by card access for Compuware, CDC and tenant reserved parking only.


2.4.2.4.    Child Development Center Elevator
One elevator is located in the Child Development Center
Suite for service from the second to third floor.






--------------------------------------------------------------------------------



Tenant Rules & Regulations
Compuware Building




2.4.2.5.    Wellness Center Elevator
One elevator is located in the Wellness Center Suite for service from the second
to third floor.


3. Tenant Services
3.1.     Visitor Policy
During Atrium public hours, Monday- Sunday 6:00 AM - 10:00 PM, tenants must
register and receive all visitors at the Concierges desk located near the
Woodward Main entrance. Tenants must escort all visitors in areas beyond the
tenant's demised space including the Cafe and dock areas. For after hours
access, visitors must be escorted by a tenant to the CSO desk located in the
Atrium behind the turnstiles for building access registration.


3.2.    Tenant Service Requests
All tenant service and building related requests should be directed to Property
Management by an authorized Tenant Representative for appropriate response,
remedy and/or coordination from an outside service contractor. All Tenant
Service requests are processed through a computerized Work Order system.


Service requests can be submitted as follows:
• Through the Tenant Portal, http://hinesawaremanaqer.com/compuware
• By phone at 313-227-4848
• Email to hines@compuware.com


Please provide all relevant information and details. If a request is beyond the
staffs ordinary scope of services an appropriate outside contractor(s) can be
commissioned with the Tenant at tenant's cost.


3.2.1. HVAC- Comfort Control
HVAC Temperature Adjustment
Contact the Property Management Office during business hours to
report a hot or cold area within your space. Please be prepared to provide the
following information:
• Your name
• Tenant
• Individual requesting adjustment
• Specific area and required adjustment(s)


Please note that space heaters and humidifiers are strictly forbidden in the
Building and in violation of City of Detroit fire codes. In addition, space
heaters disturb the accuracy of the building thermostats causing surrounding
employees to be cold.




Tenant Rules & Regulations
Compuware Building




3.2.2.     Door Hardware and Keys
•
Tenant may use their contractor for keying within their demised space, however
an access key must be provided to Property Management for emergency access
purposes only.

•
The following keying services can be provided upon tenant request:

Re-pin Lock Cylinder (change lock), this change includes
re-pinning with two keys. Please allow up to 10 working days for completion.
Emergency Re-pinning can be provided where a temporary emergency cylinder will
be installed. A temporary emergency cylinder includes two keys that are the
property of Property Management and must be returned when the cylinder is
replaced. If the emergency keys are lost, the cost for re-pinning all emergency
cylinders kept in stock will be charged to tenant.


3.2.3.     Electrical- Light Bulb Replacement
• Fluorescent Lights
• Incandescent Lights
• Special Lights (replaced at Tenant cost)


The replacement of light bulbs is the most common call in the building. A member
of the engineering staff inspects the building areas to ensure proper fixture
illumination; however, bulbs sometimes burn out between inspections. If a
burnout is discovered, please contact Property Management and describe the lamp
type, location, and quantity.


3.2.4.     Equipment Repairs
Property Management can assist with Tenant related repairs and/or coordination.
Depending on the specific request a Tenant expense may be incurred.


3.2.5.     Plumbing
• Clogged/Dripping sinks
• Plugged/Overflowing toilets
Report all plumbing problems to Property Management; please indicate the floor
and the specific area (i.e. 2nd floor women's room).


Tenant Rules & Regulations
Compuware Building




3.2.6.     Contractor Scheduling
The following are procedures for contractor scheduling:
•
An authorized Tenant representative must notify Property Management in writing
of all scheduled contractor work to ensure appropriate approval and access can
be provided.

•
Contractors are required to keep all areas of construction secured whenever they
are not in use, including mechanical, electrical, and telecommunication rooms.

•
If a contractor arrives at the building unannounced, access will be denied until
Property Management can make contact with the Tenant and confirm the scope of
work for approval and access.

•
Unannounced contractor requests will be accommodated to the degree that a member
of the Building's management team is available to support approval and access.

•
After approval has been provided the contractor may obtain keys and/or access
cards from the Security Command Center (SCC) located in the Atrium near the
Farmer entrance.

•
All contractors are required to leave a valid drivers license or an approved
form of identification in exchange for building keys and/or access cards.

•
If a key or access card is not returned the tenant will be notified.     Tenants
will be responsible for any incurred costs associated with contractor's failure
to return a key or access card at the end of each day as required.

•
Building Security and/or Engineering staff supervision may be required for work
in secured areas including the roof, mechanical, electrical and
telecommunications rooms. Any incurred costs will be the Tenant's
responsibility.

•
Areas of the building which require supervision require a two­ (2) day notice to
obtain permission.

•
For Projects that last more than one week, special arrangements should be made
with Property Management for appropriate access coordination.

•
At project start-up the general contractor must provide Property Management with
a list of approved subcontractors for access. Property Management and Building
Security must approve all access.

•
Property Management staff is required to inspect construction areas and report
any violations of rules to the Tenant and/or Contractor.



Tenant Rules & Regulations
    Compuware Building     
3.2.7. Insurance Requirements- Building Service Contractors (Group 1/11) All
Building Service and Tenant Construction Contractors must meet the following
insurance requirements:


•     Workers Compensation
[In kind and amount as prescribed by statute]
•     Commercial General Liability
•     Commercial Automobile Liability
•     Umbrella Liability
•     Employers Liability
•     Crime Insurance (not required for Group II vendors)
 





$1,000,000
$1,000,000
$5,000,000
$1,000,000
$1,000,000





Group I Vendors




A.._c§«b'"    CERTiFICATE OF LIABILITY INSURANCE     I CUf1"00tn'r'l"t
,IIIOO.i(f,ll;     THIS C.ERllTICAT£ t S. l.SSUfD A·S ltl.t.TTER Of INfORMATION
ll h'\ ot r..p,)ny Pro::h:r.C:*"r.t if t:.l!ti1    ONLY AHD CO Nf!JI.$ NO RlG TS
UPON TtlCERn"c"tt
d! HJ!i    HOLDER. THI5 CERTIFICATE DOl$ NOT ..l<fHO, EXTEND OR
£" t •XIi:1 i'.tx r..:i M "fH l a:.l.:jz: s    ALTER THE COVeRAGE AffOROfD B Y
ll POliCIES BELOW.


-     - INSUIWIS AffORCiG COVERAGE    NNCM


ltiUIUO
N.om:e ot in lr"'d

!._



,,,,lj,t·.: :s    t
i-
lk llli'JIC•
>..4..J.I.U..,O..
COVE)IAGES


















1 &tWIUil
.!.._ • tr ...U
!-- .1o11 Ohl1i:P J,))Y(Xl
1-- ua.;,u, a
-\.Ot,U iot
t-- ' (NI) c.....m::s

(;Cif.tiiltEI;I$1U'Ji.'-.J
\'h DI"((


LY•tUi>ltf
l.i"'!l'p«( "J
-


ii F•ti!N .ll l
jl'e,<..:Yl'af\:1















-.,r.-J,\!o.··
Pi\: (0.WN(rttlli..:Jl!!CUf:\fE
CfFIC£R.t.rliioi REI!C J'}fln
'k'6 ·:='-'!
K OT I:II:
cd.nwo h,.1\0t:'an 11
 



.l nrt:ll,.,: t;·iAl:lt.c-.:-t!Wir ,    1.coo.nno





Qf iII'T\OX Or OPiiRA.llOtll:t f t0C,At\01i.l l1f"lt1Ku..J ( 1.1:\.U\.lOKJ,
.lr4fD 8Y hOC)IliOIUft 1    aoV'r Gt!.l
rotlrroa lil':.>::iL ,_l.ttV-C\UI• l,i C i l; tr.:pt::\ol>!l-t:'t'!
(N'kl<l-l:d.tt :.:•• .C:.rtt:. .: cp\.1.(1 l-1o-Htl.US 1 D>i:-tto:::·!. Mt
4.8.12:1!, . :tG .hh1 0 i"r.lO.I:e<!l:t L.lmltlilcl: •l.a.:I ;.Q'CJ1tt:p lll' E•
,!fdd tt:.i!ln!l.:. in!t .H:.<!d:.:i rl U!l\11'•:1'.4 U• thU,.:'l.ti    l
.l.l•:QiUty.




CI!RTIFICATE HOLDE"    CJ.t{CELU.nON


II n fo't:vit St!r?!"Ct-J1 u-.c
Onv <.:rarr.pus rH.rti u;:.;
Det:. roit. t1I Hl1l.i

(HOIUI ,.1ft Of 'ld I DDCNlfD ftCIU:iiQ ft( C.t.t.a'l U •110111. f1'lll
HPII\4'JlLCN
DA.U »>tiUO•, T t.lti'liUl lll'lt WALl tii\.OhWlllll TO II. ...J!. 1Ml-1i
lllli:ll
kOJiet 10 'rH.CIJtTIJ!Col!l &;MQt..tEkllAVEDICltilJ.Ilfl, •\IJ'rAJWIIt(
lOIDO&Wi.
t'4·•,..,.
lllrOntrOOII'.;"-no14 o.. U4t-.n<r



Tenant Rules & Regulations
Compuware Building




3.3.     Janitorial Services
The building will be maintained in a Class A manner. General office cleaning is
provided Monday through Friday except designated national holidays. Should you
need cleaning or trash removal beyond the ordinary services provided for in your
lease, Property Management can schedule such additional services upon request.
Additional cleaning services may be contractually arranged or scheduled
periodically as necessary. All additional cleaning costs will be billed directly
to the Tenant.


Although most services are scheduled for evening hours, a day staff is in place
to maintain public areas and restrooms. Please contact Property Management for
any Tenant specific Day Porter service needs.




3.3.1. Waste Removal
The Compuware Building supports environmentally responsible waste removal
policies and as such engages in an active recycling program through both onsite
and offsite recovery methods.


The Building is not a licensed hazardous waste management facility. All
hazardous materials, including medical waste, must be disposed of at the expense
of the Tenant. Tenant may not use any chemical(s) for cleaning or other purposes
without Property Management approval.


All trash which is too large or numerous for a trash receptacle should be
clearly marked with TRASH labels. All items to be disposed of must be marked
with a label; labels are available from Property Management. Items that are not
marked with a TRASH label will not be removed.


Large bulk trash removal such as furniture, equipment, etc. should be arranged
through Property Management.


Note: The building's trash compactor(s) can only support normal office rubbish
items. Compactor(s) cannot support furniture, computers, office equipment, etc.;
these items must be disposed of separately.


Wet rubbish must be properly stored and removed daily. Rubbish or discarded
equipment must not be stored in elevators, lobbies, corridors or stairwells for
even short periods of time. Doing so impedes access to exits and is a violation
of fire codes and building regulations.


Non-rubbish items like furniture should not be placed in the Dock or in any open
top dumpster.


If you have any questions regarding waste removal, please contact Property
Management.


Tenant Rules & Regulations
Compuware Building




3.4.    Deliveries
3.4.1.    Loading Dock
The loading dock is located off Gratiot Street.


Dock Dimensions
Area
Dimensions
Comments
4 Bays
14' (H) x 45' (L)
Clearance height and bay
length
Ramp to Dock
4' (W) X 34' (L)
From top of ramp to
bottom
Dock surface
4' (H)
From truck bay floor to
dock surface



The Loading Dock is staffed from 6:00 AM - 6:00 PM, Monday through Friday. To
ensure appropriate authorization is provided, Tenants shall provide Property
Management with an advanced written schedule for standard deliveries which can
be expected on a daily basis (i.e, UPS, Fed Ex, etc). All delivery personnel are
required to check in with the dock attendant for issuance of a service elevator
access card. Delivery personnel must provide the following:
• Tenant for whom the delivery is intended
• Floor and suite number
• Approximate amount of time needed for delivery
• Keys to vehicle
• Acceptable proof of identification


Tenants with appropriate access clearance may escort or receive small courier
type deliveries through the Loading Dock pedestrian entrance, providing delivery
is not disruptive to Loading Dock operations.


The dock attendant will make every attempt to accommodate delivery trucks. Space
is limited; therefore, standard deliveries must be completed within 30 minutes.
There is no temporary storage available at the Loading Dock, all deliveries must
be taken directly to the Tenants demised space. Improperly parked vehicles or
vehicles blocking sidewalks shall be subject to the rules and regulations of the
Detroit Parking Enforcement Agency.


Forty eight (48) hour advanced notice must be provided to Property Management
through use of the Tenant Portal for all dock reservations specific to
non-standard deliveries including:
• Deliveries taking longer than 30 minutes
• Oversized items that may require specific coordination
• Extremely heavy items
• After hours and weekend requests


Tenant Rules & Regulations
Compuware Building




3.4.2.    Moves and Large Deliveries
Movement of furniture, office equipment, construction materials or
any other items requiring utilization of service elevators and/or the loading
dock in excess of 30 minutes is restricted to weekends or after hours (6:00 PM -
6:00 AM) on weekdays. All moves and large deliveries must utilize the service
elevator; use of the passenger elevators is strictly prohibited.


Tenant Procedures:
•
Reserve a service elevator by submitting a 48 hour written reservation request
through the Tenant Portal to Property Management. Required information includes:

1. Date of move
2. Start and end times
3. Name of the company engaged in the move/delivery
4. A brief summary description of specifics
•
Building Security may be required at Tenants expense for any after hours or
weekend loading dock use.

•
Consistent with Lease terms a Certificate of Insurance must be sent to Property
Management prior Tenant contractor/vendor building access. Certificates can be
emailed, faxed or mailed.

•
Tenant is responsible to ensure that all contracts/vendors adhere to the
prescribed building rules and regulations including the protection of building
corridors, doors, stairwells, elevator floor coverings, public areas, lobbies,
service areas and the protection of floor covering using Masonite or plywood
along the prescribed route of movement.



Tenant Rules & Regulations
    Compuware Building     




3.5.     Parking Garage
3.5.1.     Parking Plans & Reserved Areas






Parking Legend Yellow: Gratiot Ramp provides parking for Compuware, Tenant
& Building employees.


Blue: Farmer Ramp above Level 4 provides parking for Compuware, Tenant
& Building employees.


G - n: Crossovers provide access to Gratiot & Farmer Ramps.


rmf!l: Visitor Parking for all Tenants & Compuware Visitors.


!iZ!!I!m: Garage
Retailers
 



    101 Level
h






    9th Level






h Level
    81     






    ih Level






6th Level






5th Level






h Level
    41     




Level B2: Compuware & Child Development Center Parking (CDC)

Visitor Parking




3rd Level


Visitor Parking


    2nd Level




Visitor Parking


Ground Level


Compuware & Reserved Parking


    Level B1


Compuware & CDC Parking


    Level B2






Tenants parking in the Parking Structure may use either the
Gratiot or Farmer Street entrances



Tenant Rules & Regulations
Compuware Building




CDC Parking
Reserved parking for CDC participating parents is located in the B-2 parking
area. Authorized CDC parkers will be provided a parking tag for rear view mirror
vehicle display. Additionally 4 spaces are available for 15 minute "Drop Off'
purposes. See diagram for entrance/parking areas:






COMPUWARE BUILDING
CDC Reserved Parking Area - Level 8-2






•• "I •• • • I ... I ••• • . I,._ 't
f
• 15-Mlnute Drop orr Ar.,a-    •




















...•.••..•••••......
• COC R· Ne-cf Parkl'ng ATea    •
...............It .... .. •••














Non-Reserved Tenant Parking
Levels 1-10 on a first come, first served basis.


Visitor Parking
Levels 1-4 on a first come, first served basis or in the Visitor
Area located at the Farmer Entrance.


Handicapped Parking
Handicapped parking is available on a first come, first served basis and is
adjacent to the elevator lobbies


3.5.2.     Hours of operation
With the exception of Special Events identified by the Landlord,
Tenant and Visitor parking access is available 24 hours a day, 7 days per week,
however vehicles may not be stored in the garage.


3.5.3.     Parking Access
Tenants may access the Parking Structure from either the Gratiot
or Farmer entrances by using their building access card or parking puck device
24 hours a day, 7 days a week.




Tenant Rules & Regulations
Compuware Building




Visitors
Visitor parking is offered on a first come, first served basis. A
dedicated Visitor Parking Area is located at the Farmer Entrance. Visitors must
pull a parking ticket from the ticket dispenser for either validation or
payment. Visitor parking rates are posted at each entrance.


Visitor Parking Rates




Hours


Standard Rate
0 - 3 hours (6 am - 2 pm)
$10.00
3 - 4 hours (6 am - 2 pm)
$15.00
Over 4 hours (6 am - 2 pm)
$20.00
2 pm- 6 am
$10.00
Weekends (Sat & Sun)
$10.00



•    Parking operations are 24/7/365
•    The Visitor Parking entrance is located on Farmer Street.
•    6'10" Height Restriction.
•    Payments must be made with cash or check.


Parking Structure Access Points
•    From Building to Parking
Tenants may use their building access card for accessing the
Elevated Pedestrian Cross Bridge located on Level 2 of the
Parking Structure, M- F from 5 AM- 9 PM.
•    Parking Structure Elevators
The structure is serviced by · four passenger elevators providing service for
Levels 1 -10. Access to the B1/B2 parking levels is restricted by card access
for Compuware, CDC and tenant reserved parking only.


3.5.4.    Parking Rules & Regulations
1. There are two (2) primary entrances to the Parking Structure, one located on
Gratiot near Broadway, and the other on Farmer Street. Tenants may use either
entrance. Tenant non-reserved parking is available on levels 3 - 10. Tenants may
not park in the Visitor parking area located at the Farmer
entrance,    violators may have their parking privileges suspended or
terminated.
2. The access control system is equipped with an anti-pass back feature, which
disallows consecutive uses. Multiple uses on an access card will result in
immediate termination of parking privileges.
3. Your parking access card must be displayed in your vehicle and be visible at
all times.


Tenant Rules & Regulations
Compuware Building




4. Cardholders are responsible for maintaining possession of their respective
access card. Should an access card be forgotten, parkers must utilize the
Visitor Parking area by pulling a ticket and paying the respective parking fee.
Daily parking fees are not reimbursable.
5. You must notify Hines Detroit Services, LLC if your vehicle
information changes at any time. Failure to do so will result in deactivation of
your parking access card.
6. All    lost or    damaged access    cards    must be reported
immediately to the Property Management Office at 313-227-
4848. A $10.00 replacement charge must be paid prior to the issuance of a new
access card.
7. Parking access cards are NOT transferable without advance
approval from the Property Management office.
8. Parking privileges are for daily parking use only; vehicles may not be stored
for consecutive days.
9. Secure your vehicle; lock all doors, close all windows and sunroofs.
10. Do not leave cellular phones, laptops or any other valuables in
your vehicle.
11. All vehicles parking in Handicapped areas must clearly display
a local or state issued Handicapped parking permit. Any vehicles parked in a
Handicapped stall without proper credentials will be ticketed or towed at the
vehicle owner's expense.
12. Park only in designated parking stalls. Vehicles parked improperly or parked
in any Reserved Parking stall will be ticketed and/or towed at the vehicle
owner's expense.
13. Repeat parking violators will be charged the maximum daily rate after their
first offense, parking privileges may be suspended or terminated for subsequent
offenses.
14. Parking structure speed limit is 5 miles per hour throughout.
15. Please comply with all posted signs throughout the parking
structure.
16. Parking privileges may be revoked and damages pursued should cardholder
cause damage to the parking structure and/or parking system equipment.
17. Vehicles must not leak fluids; violators parking privileges may
be suspended or revoked with written notice.
18. Vehicle heights are restricted to maximum height of 6'10' as posted
throughout the parking structure.
19. Open intoxicants, flame and/or "Tailgating" are not permitted in
the parking structure or on Compuware property.
20. Violation of any rule or regulation can result in the termination of parking
privileges without refund.
21. The parking facility is available for use on a "24/7'' basis with the
exception of special events, as determined by Compuware Corporation. Special
Events shall include however are not limited to sporting playoffs games for the
NBA, NHL, NFL, MLB and NCAA. Parking fees incurred by the Cardholder as a result
of not having access to the facility are not reimbursable.


Tenant Rules & Regulations
Compuware Building
22. Compuware Corporation, Hines Detroit Services, LLC and Metropolitan Parking
Services, LLC and their agents shall not be liable for any vehicle damage or
destruction by reason of theft, fire, collision, or any other cause. Cardholders
are solely responsible for their vehicle, possessions, control and content. The
Cardholder also agrees to hold Compuware Corporation, Hines    Detroit Services,
LLC and Metropolitan Parking Services, LLC harmless of any damages or bodily
injury sustained by parker or any other person in connection with vehicle damage
or destruction.
23. Violation of the Parking Structure Rules and Regulations may result in
immediate termination of parking privileges. Parking Rules and Regulations may
be modified by Compuware Corporation or its Agent from time to time.


3.6.    General Building Rules and Regulations
•
Tenant identification access badges must be worn and displayed at all times for
security and identification purposes.

•
Soliciting and/or marketing are not permitted in the Compuware Building without
prior authorization from Property Management.

•
The Compuware Building is a "Non-Smoking" facility, smoking is not allowed in
the building.

•
Sidewalks, doorways, vestibules, hallways, stairways and/or other similar areas
shall not be obstructed or used by anyone for any purpose other than ingress and
egress. Temporary material storage is not permitted in these areas.

•
Plumbing fixtures, appliances and systems shall be used only for their intended
purpose. No debris, rubbish, rags or unsuitable material, including toxic or
flammable products, shall be disposed of in the plumbing system.

•
No signs, advertisements or notices shall be painted or affixed to any windows,
doors or any other part of the Building visible from the exterior or common
public area(s) of the Building.

•
Tenants shall not place any additional lock or locks on any door in its
premises    without obtaining prior written consent from Property Management.

•
All contractors, sub contractors and installation technicians performing
services to base building areas including but not limited to, installation of
telephones, electrical devices, HVAC, attachments including installations which
affect floors, walls, woodwork, trim, windows, ceilings, equipment and any other
physical portion of the Building shall be directed to Property Management for
approval and supervision if necessary.

•
Movement of furniture, office equipment, dispatch or receipt of any bulky
material, merchandise or material which requires use of elevators shall be
restricted to service elevators only. Absolutely no carts or dollies are allowed
through the main entrances or on passenger elevators. All non­ hand carried
items must be delivered via the lo.ading dock and service elevator.

•
Tenant deliveries requiring the service elevators in excess of 30 minutes will
require a reservation request submitted through the Tenant Portal to



Tenant Rules & Regulations
Compuware Building
be approved by Property Management. A 48 hour minimum notice is required.
•
Tenants must not engage in noisy activities which interfere with the quiet
enjoyment of other tenants and occupied floors.

•
No animals (except seeing-eye dogs) shall be brought into or kept in the
building or parking structure areas.

•
No machinery of any kind, other than normal office equipment, shall be operated
by a tenant without the prior written consent of Property
Management.    Flammable or explosive fluid or substances are strictly
prohibited in the building.

•
No portion of any building area shall at any time be used or occupied for
sleeping or lodging purposes.

•    Landlord/Manager is not responsible for lost or stolen property.
•
Tenant will not cause or allow any odor Property Management finds objectionable
to emanate from its area.

•    Landlord reserves the right to rescind, add or modify Tenant Rules and
Regulations from time to time.


4. Amenities
4.1.    ATM's
ATM's are located in the Building on the 2nd level (Huntington National Bank)
and in the Atrium (Comerica Bank).


4.2.    Market Place Cafe
The Cafe is located on the Woodward side of the 2nd level and provides
variety of cuisines and menu choices. The Cafe is open Monday through
Friday as follows:




•    Breakfast
•    Continental Breakfast
•    Lunch

7:00 AM    -    9:00 AM
9:00 AM    - 10:00 AM
11:00 AM    -    1:30 PM





4.3.    Wellness Center
The 2 story Wellness Center encompasses 38,000 square feet and is located
in the core area on Level 2 of the building. Hours of operation are:




•    Monday - Thursday
•    Friday

6:00 AM    -    8:30 PM
6:00AM     -    7:30 PM





The center features state of the art cardiovascular, strength equipment, two (2)
racquetball courts, a gymnasium, Spinning® room, aerobic room, massage room,
fitness evaluation and consultation rooms. There is also a running/walking track
(8 laps = one mile), multi-purpose room along with men's and women's locker
rooms featuring dry saunas and full towel service. Many other fitness activities
and services are offered to members.


4.4.    Child Development Center (CDC)
The CDC is located on Level 2 and is operated by Bright Horizons. The
Center provides care for children ages 6 weeks to Kindergarten. The hours of
operation are 7:00 am - 6:00 pm Monday - Friday. Tenant parking is available for
participating parents in the CDC reserved area located on Level


Tenant Rules & Regulations
Compuware Building
B2.    Parents should utilize the passenger elevators for 2nd floor Center
access and child drop off purposes.


4.5.    Detroit People Mover Station: Cadillac Center Station
The Building is serviced by a Detroit People Mover Station stop (Cadillac
Center), which can be accessed from the 1st level of the Parking Structure.
Fares for the People Mover are $.75 with token machines located in the station
lobby.


4.6.    Retail: "The Shops at Compuware"
Retailers are located on the ground floor of the Office Tower and along
Monroe in the parking structure. Retailers include:


Office Tower
• Ben & Jerry's
• Bonnie's Sundries
• Ezelli Hair Salon
• Hard Rock Cafe
• Heritage Optical
• Huntington National Bank
• FedEx/Kinko's
• Olga's Kitchen
• Texas de Brazil
• Tim Hortons


Parking Structure
• AT&T
• CK Mediterranean Grille
• Cottagelnn
• DMC Physicians
• Hot Sam's Quality Clothes
• Jimmy John's
• Orchid Thai


4.7.    Public Telephone
A Public payphone is located in the Atrium adjacent to the Concierge's desk.


4.8.     U.S. Mail Drop Box
A U.S. Mail drop box is located in the service corridor adjacent to the service
elevators.
The U.S. Postal service picks up mail at 5:00 PM. from this location.



4.9.    Building Security
4.9.1. Concierge Desk
•    Located at the main entrance.
•    Hours of Operation
:Y    Monday- Friday 6:00 AM to 10:00 PM
:Y Weekend Hours 8:00 AM to 10:00 PM
•
All visitors to check in at Concierge Desk and must be escorted by Tenant.

























Tenant Rules & Regulations
Compuware Building
•
The Concierge's Desk cannot accept or store Tenant package deliveries.



4.9.2.     CSO Desk
The CSO Desk is located in the Atrium behind the turnstiles and is staffed 24
hours a day, 365 days a year. All after hour visitors must be escorted by a
tenant and register at the CSO desk.


4.9.3.    Security Command Center
The Security Command Center monitors the buildings Emergency Life Safety Systems
and coordinates all building emergency responses. The Security Command Center is
located in the Atrium near the Farmer entrance and is staffed with trained
professionals 24 hours a day, 365 days a year.
















GRATIOT
















































Woodward    Monroe Street Entrance


Main Entrance
CSO Desk


Tenant Rules & Regulations
Compuware Building




4.9.4.     Emergency Phones
Emergency phones (Blue Light) are located throughout the parking structure and
in each of the structure elevator lobbies. These phones are monitored and
answered by Building Security and should be used only in actual emergency
situations.


4.10.     Emergency Procedures and Evacuation Plan -See Exhibit A attached


EXHIBIT "E"






SECURITY SPECIFICATIONS, PROCEDURES AND SYSTEMS SECURITY SPECIFICATIONS
Landlord will provide, at Landlord's cost, for the safety and security of tenant
employees, visitors, guests of the Development according to the existing
Security processes and procedures as set forth in Exhibit "D" which incorporates
all




•    Access guidelines and procedures


•    Emergency procedures & Evacuation plans






In addition, Landlord will represent Tenant to the general public, employees and
visitors in a professional and courteous manner with the mission of providing
the highest level of guest services.




Site Security


•    Landlord shall maintain coverage of the Security Command Center and Lobby


Concierge Desk 24x7 365 days per year


•
Landlord shall create, record and maintain all existing logs and incident
reports that are reported for the Development

•    Landlord is responsible for the administration and security of all door
keys


o
To the extent required pursuant to the Lease, Tenant must provide all access
keys to all leased space areas to landlord

•    Landlord shall perform daily security checks including site perimeter
checks


and checks of all access doors and common areas


•
Landlord will be responsible for maintaining, executing and training tenant
designates on existing emergency procedures and evacuation plans

o     Landlord will provide Tenant Rules & Regulations Handbook to


Tenant which contains emergency procedures and evacuation plans


•
Landlord will be responsible for monitoring and maintaining the following
existing security and building systems for the Development and Parking Structure
to a level no less than the same standards existing for the Development as of
the date of the Lease.

o     Video surveillance


o     Life safety systems


o      Building Mechanical systems o     Access control systems
o     Emergency call boxes o     Elevators


EXHIBIT "F" CURRENT ENCUMBRANCES




1.
Easement reserved in favor of the City of Detroit for public lighting
facilities, as evidenced by instrument recorded in Liber 3 2 7 51, Page 59 6.





2 . Building and Use Restrictions, as recorded in Liber 32751 on Page 596, but
omitting any covenant or restriction based on race, color, religion, sex,
handicap, familial status, or national origin.




3. Resolutions vacating streets, recorded in Liber 1058, Page 164 and in Liber
1059, Page 222.




4. Agreement and Grant of Easement for Water Mains and Sewers granted to the
City of Detroit acting through its Board of Water Commissioners, as set forth in
Liber
42095, Page 294.






5. Underground Easement (Right-of-Way) in favor of the Detroit Edison Company,
as disclosed by instrument recorded in Liber 32968 on Page 465.




6.    Terms and conditions of a Memorandum of Easement Agreement granted to the


Detroit Transportation Corporation as disclosed by instrument recorded in Liber


22786, Page 204. Amendment to Grant of Easement recorded in Liber 32968, Page
436 and re-recorded in Liber 34210, Page 20. Amended and Restated Grant of
Easement as disclosed by instrument recorded in Liber 3 2 7 51, Page 527.




7 .     Terms and conditions of an Easement Agreement to the City of Detroit
Downtown


Development Authority, as disclosed by instrument recorded in Liber 3 27 51,
Page


542 and in Liber 32751, Page 603.






8.     Terms and Conditions of a Transfer Agreement with the City of Detroit
Downtown


Development Authority, as disclosed by instrument recorded in Liber 32751, Page


510.






9.
Terms and conditions of a Downtown People Mover Easement Agreement, as disclosed
by instrument recorded in Liber 2 2045, Page 2 9.





10.
Subject to an underground easement for the Detroit Edison Company's underground
steam line as disclosed in a certain instrument recorded in Liber 18009, Page
398.

F-1


11.    Resolutions as disclosed by instruments recorded in Liber 16 9 2 8, Page
167, Liber


17229, Page 321, Liber 20057, Page 413, Liber 30242, Page 4934, Liber 32751,
page 484, and in Liber 32751, Page 504.


EXHIBIT "G"


PROHIBITED USES






I.     RETAIL PREMISES:






A.    any dancehall within one hundred feet    (100') of any entrance to the


Building;






B. any flea market, second-hand or surplus store, but a store selling antiques,
or estate jewelry in a first-class manner shall be permitted;




C. any dumping, disposing, incineration or reduction of garbage (exclusive of
appropriately screened dumpsters or trash compactors located in the rear of any
building);




D. any fire sale, going out of business sale (other than on a temporary basis
not to exceed thirty (30) days), bankruptcy sale (unless pursuant to a court
order) or auction house operation;




E. any central laundry or dry cleaning plant or laundromat (except that this
prohibition shall not be applicable to on-site service provided solely for
pick-up and delivery by retail customer, including nominal supporting
facilities);




F. any automobile, truck, trailer or recreational vehicle sales, display,
storage or repair (but vehicle leasing and the display of a limited number of
any such items shall not be prohibited);




G.     any veterinary hospital or kennel; H.     any mortuary;
I. any establishment selling, renting or exhibiting pornographic materials,
adult books, films, video tapes, compact discs, or computer software (which are
defined as stores in which a material portion of the inventory is not available
for sale or rental to children under eighteen (18) years old because such
inventory deals with or depicts human sexuality); provided, this restriction
shall in no event restrict the sale of any compact discs which are customarily
sold by retail music stores of a type and quality typically located in
commercial developments of a similar character and nature in the Detroit,
Michigan metropolitan area;














E-1


J. any massage parlor, excluding in any event incidental massages in a day spa
and a first class regional or national retailer offering massage services as a
primary use, such as Massage Envy.




K. any use which emits noxious odors, fumes, dust or vapors or excessive noises
or sounds outside of the premises in which they are created (excluding normal
venting of a food service operation);




L.     any use which creates an unreasonable risk of a fire or explosion hazard;






M. any manufacturing facility except as incidental to the operation of a
permitted retail business; i.e., a bakery or picture frame manufacturing shop;




N.     any warehousing (except incidental to a retail operation);






0. the illegal storage, sale, dispensing or distribution on or from the premises
of addictive substances;




P. any illegal activity in contravention of any applicable regulation,
ordinances, statute or law;




Q. any illicit sexual activity, lewd or obscene performance, including by way of
illustration, but not by way of limitation, prostitution, peep shows, topless
restaurants or performances and the like;




R.     any living quarters, sleeping apartments or lodging rooms; S.      any
auto parts store or service station;
T.     any church, temple, synagogue or other place of worship; II.     RETAIL
PREMISES AND OFFICE PREMISES:
A. any governmental or quasi-governmental agency with a high volume of visitor
traffic;




B.     any employment agency; or






Notwithstanding the foregoing, the uses of all tenants existing in the Building
as of the date of this Lease identified on Schedule E-1 shall, to the extent
such applicable Tenant is conducting business as permitted on Schedule E-1, not
be a "Prohibited Use."


E-2


EXHIBIT "H"


FURNITURE INVENTORY


7th Floor


278 - 8 x 8 cubes    Cubes include cube walls, surfaces, 3 cabinets, white
board,chair, desk lamp, coat hook, keys






20-6 x 8 cubes    Cubes include cube walls, surfaces, 2 cabinets, white board,
chair, desk lamp,coat hook, keys






9 - 9 x 11cubes
Cubes include cube walls with extra stack of glass and door, 4 cabinets,
overheads, white boards chair, desk lamp,coat hook, keys





8-4 x 8 "pod"
cubes    Cubes include cube walls,surfaces,1cabinet,white board, chair, desk
lamp,coat hook, keys






17 -10 x 10 offices     Includes walls,desk set, cabinets, 2 chairs, wall
mounted white board






10- 12 x 16 offices     Includes walls, desk set, cabinets, guest table,5
chairs, wall mounted white board






Includes 2 full sets cabinets, appliances (2 refridgerators,4 microwaves,2
toasters,2
Kitchens/Mail Area    dishwashers)
Conference Rooms    5 medium(10 seat) and 2 large (14 seat) Admin
Station/Lobby    1complete admin station,with 4 lobby chairs and coffee table






8th Floor


29-8 x 8 cubes    Cubes include cube walls, surfaces,3 cabinets, white
board,chair, desk lamp, coat hook, keys






1-9 x 11cube
Cube include cube walls with extra stack of glass and door, 4 cabinets,
overheads, white boards chair, desk lamp, coat hook, keys





1- 10 x 10 office     Include walls, desk set, cabinets, 2 chairs, wall mounted
white board






Kitchen/Mail Area    Includes full set cabinets,appliances (1refridgerators, 2
microwaves,1toasters,1dishwashers) Conference Rooms    2 small(4 seat), 2
medium(10 seat) and 11arge (14 seat)
Admin
Station/Lobby    1complete admin station,with 4 lobby chairs and coffee table

























